ICJ_144_ObligationProsecuteExtradite_BEL_SEN_2012-07-20_JUD_01_ME_00_FR.txt.                            COUR INTERNATIONALE DE JUSTICE


                               RECUEIL DES ARRÊTS,
                        AVIS CONSULTATIFS ET ORDONNANCES


                    QUESTIONS CONCERNANT L’OBLIGATION
                       DE POURSUIVRE OU D’EXTRADER
                              (BELGIQUE c. SÉNÉGAL)


                             ARRÊT DU 20 JUILLET 2012




                                  2012
                           INTERNATIONAL COURT OF JUSTICE


                             REPORTS OF JUDGMENTS,
                          ADVISORY OPINIONS AND ORDERS


                   QUESTIONS RELATING TO THE OBLIGATION
                        TO PROSECUTE OR EXTRADITE
                              (BELGIUM v. SENEGAL)


                             JUDGMENT OF 20 JULY 2012




6 CIJ1033.indb 1                                            28/11/13 12:50

                                           Mode officiel de citation :
                          Questions concernant l’obligation de poursuivre ou d’extrader
                                         (Belgique c. Sénégal), arrêt,
                                          C.I.J. Recueil 2012, p. 422




                                                Official citation :
                          Questions relating to the Obligation to Prosecute or Extradite
                                        (Belgium v. Senegal), Judgment,
                                           I.C.J. Reports 2012, p. 422




                                                                                1033
                                                                 No de vente:
                   ISSN 0074-4441                                Sales number
                   ISBN 978-92-1-071147-0




6 CIJ1033.indb 2                                                                           28/11/13 12:50

                                                   20 JUILLET 2012

                                                       ARRÊT




                    QUESTIONS CONCERNANT L’OBLIGATION
                       DE POURSUIVRE OU D’EXTRADER
                           (BELGIQUE c. SÉNÉGAL)




                   QUESTIONS RELATING TO THE OBLIGATION
                        TO PROSECUTE OR EXTRADITE
                           (BELGIUM v. SENEGAL)




                                                   20 JULY 2012

                                                   JUDGMENT




6 CIJ1033.indb 3                                                     28/11/13 12:50

                   422 	                                    ﻿




                                             TABLE DES MATIÈRES

                                                                                          Paragraphes

                   Qualités                                                                     1-14
                        I. Contexte historique et factuel                                      15-41
                       II. Compétence de la Cour                                               42-63
                          A. L’existence d’un différend                                        44-55
                          B. Les autres conditions de compétence                               56-63
                       III. Recevabilité des demandes de la Belgique                           64-70
                       IV. Les violations alléguées de la convention contre la
                           ­torture                                                           71-117
                          A. La violation alléguée de l’obligation prévue au paragraphe 2
                             de l’article 6 de la convention                                   79-88
                          B. La violation alléguée de l’obligation prévue au paragraphe 1
                             de l’article 7 de la convention                                  89-117
                             1. La nature et le sens de l’obligation prévue au paragraphe 1
                                de l’article 7                                                 92-95
                             2. La portée temporelle de l’obligation prévue au para-
                                graphe 1 de l’article 7                                       96-105
                             3. La mise en œuvre de l’obligation prévue au paragraphe 1
                                de l’article 7                                               106-117
                       V. Les remèdes                                                        118-121
                   Dispositif                                                                   122




                   4




6 CIJ1033.indb 4                                                                                        28/11/13 12:50

                    423 	




                                    COUR INTERNATIONALE DE JUSTICE


        2012
                                                      ANNÉE 2012
      20 juillet
     Rôle général
       no 144                                         20 juillet 2012


                        QUESTIONS CONCERNANT L’OBLIGATION
                           DE POURSUIVRE OU D’EXTRADER
                                             (BELGIQUE c. SÉNÉGAL)



                        Contexte historique et factuel.
                        Plaintes déposées contre M. Habré au Sénégal et en Belgique — Première
                    demande d’extradition de la Belgique — Transfert par le Sénégal du « dossier
                    ­Hissène Habré » à l’Union africaine — Décision du Comité des Nations Unies
                     contre la torture — Réformes législatives et constitutionnelles sénégalaises — Arrêt
                     de la Cour de justice de la Communauté économique des Etats de l’Afrique
                     de l’Ouest — Deuxième, troisième et quatrième demandes d’extradition de la
                     ­Belgique.

                                                             *
                       Bases de compétence de la Cour — Paragraphe 1 de l’article 30 de la convention
                    contre la torture (la convention) — Déclarations faites par les Parties en vertu du
                    paragraphe 2 de l’article 36 du Statut.
                       Existence d’un différend, condition énoncée dans les deux bases de compé-
                    tence — Absence de différend concernant le paragraphe 2 de l’article 5 de la
                    convention — Différend concernant le paragraphe 2 de l’article 6 et le para-
                    graphe 1 de l’article 7 de la convention ayant existé au moment du dépôt de la
                    requête et continuant d’exister — Absence de différend relatif à des manquements
                    à des obligations relevant du droit international coutumier.
                       Autres conditions de compétence au titre du paragraphe 1 de l’article 30 de la
                    convention — Différend n’ayant pu être réglé par voie de négociation — Belgique
                    ayant demandé que le différend soit soumis à l’arbitrage — Au moins six mois
                    s’étant écoulés après la demande d’arbitrage.
                       Cour ayant compétence pour connaître du différend concernant le paragraphe 2
                    de l’article 6 et le paragraphe 1 de l’article 7 de la convention — Nul besoin de
                    rechercher si la Cour est compétente sur le fondement des déclarations faites en
                    vertu du paragraphe 2 de l’article 36 du Statut.

                                                             *
                    5




6 CIJ1033.indb 6                                                                                            28/11/13 12:50

                   424 	       obligation de poursuivre ou d’extrader (arrêt)

                      Recevabilité des demandes de la Belgique — Demandes de la Belgique fondées sur
                   sa qualité de partie à la convention — Demandes de la Belgique fondées sur l’existence
                   d’un intérêt particulier — Objet et but de la convention — Obligations erga omnes
                   partes — Droit d’un Etat partie de demander qu’un autre Etat partie, qui aurait man-
                   qué à une obligation, mette fin à ce manquement — Belgique ayant qualité, en tant
                   qu’Etat partie à la convention, pour invoquer la responsabilité du Sénégal à raison de
                   manquements allégués — Demandes de la Belgique fondées sur le paragraphe 2 de
                   l’article 6 et le paragraphe 1 de l’article 7 de la convention étant recevables — Nul
                   besoin de se prononcer sur la question de savoir si la Belgique a un intérêt particulier.

                                                              *
                      Violations alléguées de la convention contre la torture.
                      Paragraphe 2 de l’article 5 de la convention étant une condition pour la mise en
                   œuvre d’autres obligations prévues par cet instrument — Absence de la législation
                   requise jusqu’en 2007 ayant affecté l’exécution par le Sénégal de ses obligations décou-
                   lant du paragraphe 2 de l’article 6 et du paragraphe 1 de l’article 7 de la convention.
                      Violation alléguée de l’obligation prévue au paragraphe 2 de l’article 6 de la
                   convention — Enquête préliminaire devant être ouverte aussitôt que le suspect est
                   identifié sur le territoire de l’Etat concerné — Cour constatant que les autorités séné-
                   galaises n’ont pas immédiatement engagé une enquête préliminaire dès le moment où
                   elles ont eu des raisons de soupçonner M. Habré d’être responsable d’actes de torture.
                      Violation alléguée de l’obligation prévue au paragraphe 1 de l’article 7 de la
                   convention — Etat tenu de soumettre l’affaire à ses autorités compétentes pour
                   l’exercice de l’action pénale, indépendamment de l’existence, au préalable, d’une
                   demande d’extradition — Engagement de poursuites au vu des éléments de preuve
                   contre le suspect — Poursuite étant une obligation prévue par la conven-
                   tion — Extradition étant une option offerte par la convention.
                      Portée temporelle de l’obligation prévue au paragraphe 1 de l’article 7 — Inter-
                   diction de la torture relevant du droit international coutumier et ayant le caractère
                   de norme impérative (jus cogens) — Obligation de poursuivre s’appliquant aux
                   faits survenus après l’entrée en vigueur de la convention à l’égard de l’Etat
                   concerné — Article 28 de la convention de Vienne sur le droit des traités — Déci-
                   sion du Comité contre la torture — Obligation de poursuivre incombant au Séné-
                   gal ne valant pas pour les actes commis avant l’entrée en vigueur de la convention
                   contre la torture à son égard — Belgique étant en droit de demander à la Cour,
                   depuis qu’elle est devenue partie à la convention, de se prononcer sur le respect par
                   le Sénégal du paragraphe 1 de l’article 7.
                      Mise en œuvre de l’obligation prévue au paragraphe 1 de l’article 7 — Obliga-
                   tions incombant au Sénégal au titre de la convention n’étant pas affectées par la
                   décision de la Cour de justice de la Communauté économique des Etats de l’Afrique
                   de l’Ouest — Difficultés financières soulevées par le Sénégal ne pouvant justifier
                   qu’il n’ait pas engagé de poursuites contre M. Habré — Saisine de l’Union afri-
                   caine ne pouvant justifier le retard pris dans le respect par le Sénégal de ses enga-
                   gements au titre de la convention — Article 27 de la convention de Vienne sur le
                   droit des traités — Objet et but de la convention contre la torture, et nécessité
                   d’engager des poursuites sans retard — Sénégal n’ayant pas pris toutes les mesures
                   nécessaires pour la mise en œuvre du paragraphe 1 de l’article 7 de la conven-
                   tion — Violation de cette disposition par le Sénégal.

                                                              *

                   6




6 CIJ1033.indb 8                                                                                               28/11/13 12:50

                    425 	       obligation de poursuivre ou d’extrader (arrêt)

                       Remèdes.
                       But du paragraphe 2 de l’article 6 et du paragraphe 1 de l’article 7 — Sénégal
                    ayant engagé sa responsabilité internationale en manquant à ses obligations au
                    titre de ces dispositions — Sénégal tenu de mettre fin à ce fait illicite à caractère
                    continu — Obligation pour le Sénégal de saisir ses autorités compétentes pour
                    l’exercice de l’action pénale, s’il n’extrade pas M. Habré.



                                                         ARRÊT


                    Présents : M. Tomka,     président ; M. Sepúlveda-Amor, vice-président ;
                                MM. Owa­da, Abraham, Keith, Bennouna, Skotnikov, Cançado
                                Trindade, Yusuf, Greenwood, Mmes Xue, Donoghue, M. Gaja,
                                Mme ­Sebutinde, juges ; MM. Sur, Kirsch, juges ad hoc ;
                                M. Couvreur, greffier.
                       En l’affaire relative à des questions concernant l’obligation de poursuivre ou
                    d’extrader,
                        entre
                    le Royaume de Belgique,
                    représenté par
                       M. Paul Rietjens, directeur général des affaires juridiques du service public
                          fédéral des affaires étrangères, du commerce extérieur et de la coopération
                          au développement,
                       comme agent ;
                       M. Gérard Dive, conseiller, chef du service de droit international humanitaire
                          du service public fédéral de la justice,
                       comme coagent ;
                       M. Eric David, professeur de droit à l’Université libre de Bruxelles,
                       sir Michael Wood, K.C.M.G., membre du barreau d’Angleterre, membre de
                          la Commission du droit international,
                       M. Daniel Müller, consultant en droit international public, chercheur au
                          Centre de droit international de Nanterre (CEDIN), Université de Paris
                          Ouest, Nanterre-La Défense,
                       comme conseils et avocats ;
                       S. Exc. M. Willy De Buck, ambassadeur, représentant permanent du Royaume
                          de Belgique auprès des institutions internationales à La Haye,
                       M. Philippe Meire, magistrat fédéral, parquet fédéral,
                       M. Alexis Goldman, conseiller, direction du droit international public, direc-
                          tion générale des affaires juridiques du service public fédéral des affaires
                          étrangères, du commerce extérieur et de la coopération au développement,
                       M. Benjamin Goes, conseiller, chancellerie du premier ministre,

                        Mme Valérie Delcroix, attaché, direction du droit international public, direc-
                         tion générale des affaires juridiques du service public fédéral des affaires
                         étrangères, du commerce extérieur et de la coopération au développement,

                    7




6 CIJ1033.indb 10                                                                                           28/11/13 12:50

                    426 	        obligation de poursuivre ou d’extrader (arrêt)

                      Mme Pauline Warnotte, attaché, service de droit international humanitaire du
                       service public fédéral de la justice,
                      Mme Liesbet Masschelein, attaché, chancellerie du premier ministre,
                      M. Vaios Koutroulis, maître d’enseignement à la faculté de droit de l’Univer-
                       sité libre de Bruxelles,
                      M. Geoffrey Eekhout, attaché, représentation permanente du Royaume de
                       Belgique auprès des institutions internationales à La Haye,
                      M. Jonas Perilleux, attaché, service de droit international humanitaire du ser-
                       vice public fédéral de la justice,
                    comme conseillers,
                        et
                    la République du Sénégal,
                    représentée par
                       S. Exc. M. Cheikh Tidiane Thiam, professeur, ambassadeur, directeur général
                          des affaires juridiques et consulaires au ministère des affaires étrangères et
                          des Sénégalais de l’extérieur,
                       comme agent ;
                       S. Exc. M. Amadou Kebe, ambassadeur de la République du Sénégal auprès
                          du Royaume des Pays-Bas,
                       M. François Diouf, magistrat, directeur des affaires criminelles et des grâces
                          au ministère de la justice,
                       comme coagents ;
                       M. Serigne Diop, professeur, médiateur de la République,
                       M. Abdoulaye Dianko, agent judiciaire de l’Etat,
                       M. Ibrahima Bakhoum, magistrat,
                       M. Oumar Gaye, magistrat,
                       comme conseils ;
                       M. Moustapha Ly, premier conseiller à l’ambassade du Sénégal à La Haye,
                       M. Moustapha Sow, premier conseiller à l’ambassade du Sénégal à
                          La Haye,


                        La Cour,
                        ainsi composée,
                        après délibéré en chambre du conseil,
                        rend l’arrêt suivant :
                       1. Le 19 février 2009, le Royaume de Belgique (dénommé ci-après la « Bel-
                    gique ») a déposé au Greffe de la Cour une requête introductive d’instance
                    contre la République du Sénégal (dénommée ci-après le « Sénégal ») au sujet
                    d’un différend relatif au « respect par le Sénégal de son obligation de poursuivre
                    M. H[issène] Habré[, ancien président de la République du Tchad], ou de l’ex-
                    trader vers la Belgique aux fins de poursuites pénales ». La Belgique fondait ses
                    demandes sur la convention des Nations Unies contre la torture et autres peines
                    ou traitements cruels, inhumains ou dégradants du 10 décembre 1984 (dénom-
                    mée ci-après la « convention contre la torture » ou la « convention »), ainsi que
                    sur le droit international coutumier.

                    8




6 CIJ1033.indb 12                                                                                          28/11/13 12:50

                    427 	       obligation de poursuivre ou d’extrader (arrêt)

                       Dans sa requête, la Belgique invoquait, comme base de compétence de la
                    Cour, le paragraphe 1 de l’article 30 de la convention contre la torture ainsi que
                    les déclarations faites, en application du paragraphe 2 de l’article 36 du Statut
                    de la Cour, par la Belgique, le 17 juin 1958 et par le Sénégal, le 2 décembre 1985.
                       2. Conformément au paragraphe 2 de l’article 40 du Statut, la requête a été
                    communiquée au Gouvernement sénégalais par le greffier ; conformément au
                    paragraphe 3 de cet article, tous les Etats admis à ester devant la Cour ont été
                    informés de la requête.
                       3. Le 19 février 2009, immédiatement après le dépôt de sa requête, la Bel-
                    gique, se référant à l’article 41 du Statut et aux articles 73, 74 et 75 du Règle-
                    ment, a déposé au Greffe de la Cour une demande en indication de mesures
                    conservatoires et l’a priée « d’indiquer, en attendant qu’elle rende un arrêt défi-
                    nitif sur le fond », des mesures conservatoires tendant à ce que le défendeur
                    prenne « toutes les mesures en son pouvoir pour que M. H. Habré reste sous le
                    contrôle et la surveillance des autorités judiciaires du Sénégal afin que les règles
                    de droit international dont la Belgique demande le respect puissent être correc-
                    tement appliquées ».
                       4. La Cour ne comptant sur le siège aucun juge de la nationalité des Parties,
                    chacune d’elles s’est prévalue du droit que lui confère le paragraphe 3 de l’ar-
                    ticle 31 du Statut de procéder à la désignation d’un juge ad hoc pour siéger en
                    l’affaire : la Belgique a désigné M. Philippe Kirsch, et le Sénégal M. Serge Sur.
                       5. Par ordonnance du 28 mai 2009, la Cour, après avoir entendu les Parties,
                    a dit que les circonstances, telles qu’elles se présentaient alors à elle, n’étaient
                    pas de nature à exiger l’exercice de son pouvoir d’indiquer des mesures conser-
                    vatoires en vertu de l’article 41 du Statut (Questions concernant l’obligation de
                    poursuivre ou d’extrader (Belgique c. Sénégal), mesures conservatoires, ordon-
                    nance du 28 mai 2009, C.I.J. Recueil 2009, p. 156, par. 76).
                       6. Par ordonnance du 9 juillet 2009, la Cour a fixé au 9 juillet 2010 et
                    au 11 juillet 2011, respectivement, les dates d’expiration des délais pour le dépôt
                    du mémoire de la Belgique et du contre-mémoire du Sénégal. Le mémoire de la
                    Belgique a été dûment déposé dans le délai ainsi prescrit.
                       7. A la demande du Sénégal, le président de la Cour a, par ordonnance du
                    11 juillet 2011, reporté au 29 août 2011 la date d’expiration du délai pour le
                    dépôt du contre-mémoire. Cette pièce a été dûment déposée dans le délai ainsi
                    prorogé.
                       8. Lors d’une réunion que le président de la Cour a tenue avec les agents des
                    Parties le 10 octobre 2011, celles-ci ont indiqué qu’elles n’estimaient pas néces-
                    saire la tenue d’un second tour de procédure écrite et qu’elles souhaitaient que
                    la Cour fixe dès que possible la date d’ouverture des audiences. La Cour a consi-
                    déré qu’elle était suffisamment informée des moyens de fait et de droit sur les-
                    quels les Parties se fondent et que la présentation de nouvelles écritures n’appa-
                    raissait pas nécessaire. L’affaire s’est ainsi trouvée en état.

                       9. Conformément au paragraphe 2 de l’article 53 de son Règlement, la Cour,
                    après s’être renseignée auprès des Parties, a décidé que des exemplaires des
                    pièces de procédure et documents annexés seraient rendus accessibles au public
                    à l’ouverture de la procédure orale. En outre, l’ensemble de ces documents, sans
                    leurs annexes, a été placé sur le site Internet de la Cour.
                       10. Des audiences publiques ont été tenues entre le 12 mars 2012 et le
                    21 mars 2012, au cours desquelles ont été entendus en leurs plaidoiries et
                    réponses :

                    9




6 CIJ1033.indb 14                                                                                          28/11/13 12:50

                    428 	      obligation de poursuivre ou d’extrader (arrêt)

                    Pour la Belgique : M. Paul Rietjens,
                                        M. Gérard Dive,
                                        M. Eric David,
                                        sir Michael Wood, 		
                                        M. Daniel Müller.
                    Pour le Sénégal : S. Exc. M. Cheikh Tidiane Thiam,
                                        M. Oumar Gaye,
                                        M. François Diouf,
                                        M. Ibrahima Bakhoum,
                                        M. Abdoulaye Dianko.
                       11. A l’audience, des questions ont été posées aux Parties par des membres de
                    la Cour, auxquelles il a été répondu oralement et par écrit. Conformément à
                    l’article 72 du Règlement, chacune des Parties a présenté des observations écrites
                    sur les réponses que l’autre Partie avait fournies par écrit.

                                                             *
                      12. Dans la requête, les demandes ci-après ont été formulées par la Belgique :
                            « La Belgique prie respectueusement la Cour de dire et juger que
                         — la Cour est compétente pour connaître du différend qui oppose le
                           Royaume de Belgique à la République du Sénégal en ce qui concerne le
                           respect par le Sénégal de son obligation de poursuivre M. H. Habré ou
                           de l’extrader vers la Belgique aux fins de poursuites pénales ;
                         — la demande belge est recevable ;
                         — la République du Sénégal est obligée de poursuivre pénalement
                           M. H. Habré pour des faits qualifiés notamment de crimes de torture et
                           de crimes contre l’humanité qui lui sont imputés en tant qu’auteur,
                           coauteur ou complice ;
                         — à défaut de poursuivre M. H. Habré, la République du Sénégal est obli-
                           gée de l’extrader vers le Royaume de Belgique pour qu’il réponde de ces
                           crimes devant la justice belge.
                           La Belgique se réserve le droit de modifier et de compléter [ladite]
                         requête. »
                       13. Au cours de la procédure écrite, les conclusions ci-après ont été présen-
                    tées par les Parties :
                    Au nom du Gouvernement de la Belgique,
                    dans le mémoire :
                            « Pour les motifs exposés dans le présent mémoire, le Royaume de Bel-
                         gique prie la Cour internationale de Justice de dire et de juger que :
                         1) a)	le Sénégal a violé ses obligations internationales en n’ayant pas intro-
                               duit dans son droit interne les dispositions nécessaires permettant aux
                               autorités judiciaires sénégalaises d’exercer la compétence universelle
                               prévue par l’article 5, paragraphe 2, de la convention contre la torture
                               et autres peines ou traitements cruels, inhumains ou dégradants ;
                            b) le Sénégal a violé et viole ses obligations internationales découlant de
                               l’article 6, paragraphe 2, et de l’article 7, paragraphe 1, de la conven-

                    10




6 CIJ1033.indb 16                                                                                          28/11/13 12:50

                    429 	      obligation de poursuivre ou d’extrader (arrêt)

                               tion contre la torture et autres peines ou traitements cruels, inhu-
                               mains ou dégradants et du droit international coutumier en s’abste-
                               nant de poursuivre pénalement M. Hissène Habré pour des faits
                               qualifiés notamment de crimes de torture, de crime de génocide, de
                               crimes de guerre et de crimes contre l’humanité qui lui sont imputés
                               en tant qu’auteur, coauteur ou complice, ou de l’extrader vers la Bel-
                               gique aux fins de telles poursuites pénales ;
                            c) le Sénégal ne peut pas invoquer des difficultés d’ordre financier ou autres
                               pour justifier les manquements à ses obligations internationales.
                         2) Le Sénégal est tenu de mettre fin à ces faits internationalement illicites
                            a) en soumettant sans délai l’affaire Hissène Habré à ses autorités com-
                               pétentes pour l’exercice de l’action pénale ; ou
                            b) à défaut, en extradant M. Habré vers la Belgique.
                            La Belgique se réserve le droit de modifier ou d’amender le cas échéant
                         les présentes conclusions, conformément aux dispositions du Statut et du
                         Règlement de la Cour. »
                    Au nom du Gouvernement du Sénégal,
                    dans le contre-mémoire :
                            « Pour l’ensemble des motifs exposés dans le présent contre-mémoire,
                         l’Etat du Sénégal prie la Cour internationale de Justice de dire et juger que :
                         1) à titre principal, elle ne peut pas se prononcer sur le fond de la requête
                            introduite par le Royaume de Belgique en raison de son incompétence,
                            en tant qu’elle résulte de l’absence de différend entre la Belgique et le
                            Sénégal, et de l’irrecevabilité de ladite requête ;
                         2) subsidiairement, le Sénégal n’a violé aucune disposition de la convention
                            de 1984 contre la torture, notamment celles qui lui prescrivent l’obliga-
                            tion d’« extrader ou de juger » (article 6, paragraphe 2, et article 7, para-
                            graphe 1, de la convention) ni, plus généralement, aucune règle [de] droit
                            international coutumier ;
                         3) le Sénégal, en prenant les différentes mesures qui ont été indiquées,
                            applique ses engagements d’Etat partie à la convention de 1984 contre
                            la torture ;
                         4) le Sénégal, en prenant les mesures et dispositions appropriées pour pré-
                            parer le procès de M. Habré, se conforme à la déclaration par laquelle
                            il s’est engagé devant la [C]our.
                            Le Sénégal se réserve le droit de modifier ou d’amender, le cas échéant,
                         les présentes conclusions, conformément aux dispositions du Statut et du
                         Règlement de la Cour. »
                       14. Lors de la procédure orale, les conclusions ci-après ont été présentées par
                    les Parties :
                    Au nom du Gouvernement de la Belgique,
                    à l’audience du 19 mars 2012 :
                            « Pour les motifs exposés dans son mémoire et lors de la procédure orale,
                         le Royaume de Belgique prie la Cour internationale de Justice de dire et
                         juger que :

                    11




6 CIJ1033.indb 18                                                                                            28/11/13 12:50

                    430 	      obligation de poursuivre ou d’extrader (arrêt)

                         1) a)	le Sénégal a violé ses obligations internationales en n’ayant pas intro-
                               duit dans son droit interne et en temps utile les dispositions néces-
                               saires permettant aux autorités judiciaires sénégalaises d’exercer la
                               compétence universelle prévue par l’article 5, paragraphe 2, de la
                               convention contre la torture et autres peines ou traitements cruels,
                               inhumains ou dégradants ;
                            b) le Sénégal a violé et viole ses obligations internationales découlant de
                               l’article 6, paragraphe 2, et de l’article 7, paragraphe 1, de la conven-
                               tion contre la torture et autres peines ou traitements cruels, inhu-
                               mains ou dégradants, et d’autres règles du droit international en
                               s’abstenant de poursuivre pénalement Hissène Habré pour des faits
                               qualifiés notamment de crimes de torture, crimes de guerre, crimes
                               contre l’humanité et crime de génocide qui lui sont imputés en tant
                               qu’auteur, coauteur ou complice, ou, à défaut, de l’extrader vers la
                               Belgique aux fins de telles poursuites pénales ;
                            c) le Sénégal ne peut pas invoquer des difficultés d’ordre financier ou autres
                               pour justifier les manquements à ses obligations internationales.
                         2) le Sénégal est tenu de mettre fin à ces faits internationalement illicites
                            a) en soumettant sans délai l’affaire Hissène Habré à ses autorités com-
                               pétentes pour l’exercice de l’action pénale ; ou,
                            b) à défaut, en extradant Hissène Habré sans plus attendre vers la
                               Belgique. »
                    Au nom du Gouvernement du Sénégal,
                    à l’audience du 21 mars 2012 :
                            « Au vu de l’ensemble des développements et motifs contenus dans son
                         contre-mémoire, dans ses plaidoiries et dans les réponses apportées aux
                         questions que les honorables juges ont bien voulu lui poser, par lesquels le
                         Sénégal a déclaré et tenté de démontrer que, dans le cas d’espèce, il a dûment
                         assumé ses engagements internationaux et n’a pas commis un quelconque
                         fait internationalement illicite, [le Sénégal prie] la Cour de bien vouloir lui
                         adjuger le bénéf﻿ice des conclusions qui suivent et de dire et juger :
                         1) à titre principal, qu’elle ne peut pas se prononcer sur le fond de la requête
                            introduite par le Royaume de Belgique en raison de son incompétence,
                            en tant qu’elle résulte de l’absence de différend entre la Belgique et le
                            Sénégal, et de l’irrecevabilité de ladite requête ;
                         2) subsidiairement, si elle venait à retenir sa compétence ainsi que la rece-
                            vabilité de la requête belge, que le Sénégal n’a violé aucune disposition
                            de la convention de 1984 contre la torture, notamment celles qui lui
                            prescrivent l’obligation « de juger ou d’extrader » (article 6, para-
                            graphe 2, et article 7, paragraphe 1, de la convention) ni, plus générale-
                            ment, aucune autre règle de droit conventionnel, de droit international
                            général ou de droit international coutumier dans ce domaine ;
                         3) que le Sénégal, en prenant les différentes mesures qui ont été indiquées,
                            applique ses engagements d’Etat partie à la convention de 1984 contre
                            la torture ;
                         4) qu’en prenant les mesures et dispositions appropriées pour préparer le
                            procès de M. H. Habré, le Sénégal se conforme à la déclaration par
                            laquelle il s’est engagé devant la Cour ;

                    12




6 CIJ1033.indb 20                                                                                            28/11/13 12:50

                    431 	      obligation de poursuivre ou d’extrader (arrêt)

                         5) qu’elle rejette, en conséquence, l’ensemble des demandes articulées
                            autour de la requête du Royaume de Belgique. »

                                                            *
                                                        *       *


                                        I. Contexte historique et factuel

                       15. La Cour commencera par décrire brièvement le contexte historique
                    et factuel dans lequel s’inscrit la présente affaire.
                       16. Après avoir pris le pouvoir le 7 juin 1982 à la tête d’une rébellion,
                    M. Hissène Habré a présidé la République du Tchad pendant huit années,
                    au cours desquelles de multiples violations des droits de l’homme auraient
                    été commises, notamment des arrestations d’opposants politiques réels ou
                    présumés, des détentions sans jugement ou dans des conditions inhu-
                    maines, de mauvais traitements, des actes de torture, des exécutions extra-
                    judiciaires et des disparitions forcées. Renversé le 1er décembre 1990 par
                    son ancien conseiller pour la défense et la sécurité — M. Idriss Déby,
                    actuel président du Tchad —, M. Habré, après un court séjour au Came-
                    roun, a sollicité et obtenu du Gouvernement sénégalais l’asile politique. Il
                    s’est alors installé à Dakar, où il réside depuis lors.
                       17. Le 25 janvier 2000, sept ressortissants tchadiens résidant au Tchad
                    et une association de victimes ont saisi le doyen des juges d’instruction au
                    tribunal régional hors classe de Dakar d’une plainte, avec constitution de
                    partie civile, contre M. Habré, au sujet de crimes qui auraient été commis
                    au cours de sa présidence. Le 3 février 2000, le doyen des juges d’instruc-
                    tion, après avoir procédé à un interrogatoire de première comparution
                    aux fins de constater l’identité de M. Habré et lui avoir fait connaître les
                    faits qui lui étaient attribués, a inculpé celui-ci pour avoir « aidé ou assisté
                    X … dans la commission de crimes contre l’humanité, d’actes de torture
                    et de barbarie » et l’a assigné à résidence.
                       18. Le 18 février 2000, M. Habré a introduit une requête auprès de la
                    chambre d’accusation de la cour d’appel de Dakar aux fins de l’annula-
                    tion de la procédure ainsi engagée contre lui, arguant de l’incompétence
                    des juridictions sénégalaises, du défaut de base légale des poursuites et de
                    la prescription des faits, ainsi que de la violation de la Constitution, du
                    code pénal sénégalais et de la convention contre la torture. Par son arrêt
                    du 4 juillet 2000, cette chambre de la cour d’appel a annulé, pour incom-
                    pétence du juge saisi, les poursuites contre M. Habré. Il y était expliqué
                    que, en visant des crimes commis hors du territoire du Sénégal par un
                    ressortissant étranger contre des ressortissants étrangers, ces poursuites
                    appelaient l’exercice de la compétence universelle ; or, celle-ci n’était pas
                    prévue par le code de procédure pénale sénégalais alors en vigueur. Reje-
                    tant un pourvoi formé par les parties civiles contre l’arrêt du 4 juillet 2000,
                    la Cour de cassation sénégalaise, par arrêt du 20 mars 2001, a confirmé
                    l’incompétence du magistrat instructeur.

                    13




6 CIJ1033.indb 22                                                                                      28/11/13 12:50

                    432 	      obligation de poursuivre ou d’extrader (arrêt)

                       19. Le 30 novembre 2000, un ressortissant belge d’origine tchadienne a
                    déposé une plainte avec constitution de partie civile contre M. Habré
                    devant un juge d’instruction belge, notamment pour violations graves du
                    droit international humanitaire, crimes de torture et crime de génocide.
                    Entre le 30 novembre 2000 et le 11 décembre 2001, vingt autres personnes
                    ont déposé, devant le même juge, des plaintes similaires contre M. Habré
                    pour des faits de même nature. Ces plaintes, qui se rapportaient à la
                    période allant de 1982 à 1990 et émanaient de deux binationaux belgo-­
                    tchadiens et de dix-huit ressortissants tchadiens, visaient des crimes p­ révus
                    par la loi belge du 16 juin 1993 relative à la répression des violations
                    graves du droit international humanitaire — modifiée par la loi du
                    10 février 1999 (ci-après la « loi de 1993/1999 ») — et par la convention
                    contre la torture. La convention a été ratifiée par le Sénégal le 21 août 1986,
                    sans réserve, et lie ce dernier depuis le 26 juin 1987, date de son entrée en
                    vigueur. Elle a été ratifiée par la Belgique le 25 juin 1999, sans réserve, et
                    lie cette dernière depuis le 25 juillet 1999.
                       20. Après avoir constaté que les faits ainsi dénoncés — extermination,
                    torture, persécution et disparitions forcées — pouvaient être qualifiés de
                    « crimes contre l’humanité » au regard de la loi de 1993/1999, le juge d’ins-
                    truction belge a adressé deux commissions rogatoires internationales au
                    Sénégal et au Tchad, respectivement les 19 septembre et 3 octobre 2001.
                    Par la première, il entendait obtenir copie de tous les dossiers des procé-
                    dures pendantes devant la justice sénégalaise concernant M. Habré ; le
                    Sénégal a fourni à la Belgique un dossier pertinent le 22 novembre 2001.
                    La seconde visait à établir une coopération judiciaire entre la Belgique et
                    le Tchad, notamment en demandant que les autorités belges soient auto-
                    risées à interroger les plaignants et les témoins tchadiens, à consulter les
                    dossiers pertinents et à visiter les lieux en cause ; le juge d’instruction
                    belge a exécuté cette commission rogatoire au Tchad du 26 février au
                    8 mars 2002. Par ailleurs, en réponse à une question posée par celui-ci,
                    le 27 mars 2002, aux fins de savoir si M. Habré bénéficiait d’une quel-
                    conque immunité de juridiction en sa qualité d’ancien chef d’Etat, le
                    ministre tchadien de la justice a indiqué, dans une lettre datée du 7 oc­­
                    tobre 2002, que la conférence nationale souveraine tenue à N’Djamena
                    du 15 janvier au 7 avril 1993 avait officiellement levé toute immunité de
                    juridiction de l’ancien président. Entre 2002 et 2005, divers actes d’ins-
                    truction ont été exécutés en Belgique, notamment l’audition des parties
                    plaignantes et des témoins, ainsi que l’analyse des documents transmis
                    par les autorités tchadiennes en exécution de la commission rogatoire.
                       21. Le 19 septembre 2005, le juge d’instruction belge a décerné un
                    mandat d’arrêt international par défaut à l’encontre de M. Habré, inculpé
                    comme auteur ou coauteur, notamment, de violations graves du droit
                    international humanitaire, d’actes de torture, du crime de génocide, de
                    crimes contre l’humanité et de crimes de guerre. Par note verbale du
                    22 septembre 2005, la Belgique a transmis ledit mandat d’arrêt internatio-
                    nal au Sénégal et a demandé l’extradition de M. Habré. Le 27 sep-
                    tembre 2005, Interpol — dont la Belgique et le Sénégal sont membres

                    14




6 CIJ1033.indb 24                                                                                     28/11/13 12:50

                    433 	      obligation de poursuivre ou d’extrader (arrêt)

                    depuis, respectivement, le 7 septembre 1923 et le 4 septembre 1961 — a
                    fait circuler une « notice rouge » concernant M. Habré, qui vaut demande
                    d’arrestation provisoire en vue de l’extradition.
                       22. Dans son arrêt du 25 novembre 2005, la chambre d’accusation de
                    la cour d’appel de Dakar s’est prononcée sur la demande d’extradition de
                    la Belgique en décidant que, en tant que « juridiction ordinaire de droit
                    commun, [elle] ne [pouvait] étendre sa compétence aux actes d’instruction
                    et de poursuite engagés contre un chef d’Etat pour des faits prétendument
                    commis dans l’exercice de ses fonctions » ; que M. Habré devait « bénéfi-
                    cier de … l’immunité de juridiction », qui « a vocation à survivre à la ces-
                    sation de fonctions du [p]résident de la République » ; et qu’elle ne pouvait
                    dès lors « connaître de la régularité [des] actes de poursuite et de la vali-
                    dité d[u] mandat d’arrêt s’appliquant à un chef d’Etat ».
                       23. Au lendemain du prononcé de l’arrêt du 25 novembre 2005, le
                    Sénégal a saisi l’Union africaine de la question du jugement de cet ancien
                    chef d’Etat. En juillet 2006, la conférence des chefs d’Etat et de gouverne-
                    ment de cette organisation a notamment, par sa décision 127 (VII),
                         « décid[é] de considérer le « dossier Hissène Habré » comme le dossier
                         de l’Union africaine, … mandat[é] la République du Sénégal de
                         poursuivre et de faire juger, au nom de l’Afrique, Hissène Habré par
                         une juridiction sénégalaise compétente avec les garanties d’un procès
                         juste »
                    et
                         « donn[é] mandat au président de l’Union [africaine], en concertation
                         avec le président de la Commission [de l’Union], d’apporter au Séné-
                         gal l’assistance nécessaire pour le bon déroulement et le bon fonc-
                         tionnement du procès ».
                       24. Au vu de l’arrêt du 25 novembre 2005 de la chambre d’accusation
                    de la cour d’appel de Dakar, la Belgique a, par note verbale datée du
                    30 novembre 2005, prié le Sénégal de lui indiquer quelles étaient les impli-
                    cations de cette décision judiciaire sur sa demande d’extradition, à quelle
                    phase en était la procédure et si le Sénégal pouvait répondre officiellement
                    à la demande d’extradition et apporter des éclaircissements sur sa position
                    à la suite de ladite décision. En réponse, le Sénégal a, dans une note verbale
                    du 7 décembre 2005, notamment indiqué que, après l’arrêt en cause, il avait
                    saisi l’Union africaine de l’affaire Habré, ce qui, entre autres, « préfigur[ait]
                    une gestion concertée à l’échelle africaine de questions relevant a priori de
                    la souveraineté nationale des Etats ». Par note verbale du 23 décembre 2005,
                    le Sénégal a précisé que l’arrêt de la chambre d’accusation mettait fin à la
                    phase judiciaire de la procédure, qu’il avait pris la décision de transmettre
                    le « dossier Hissène Habré » à l’Union africaine (voir paragraphes 23 ci-­
                    dessus et 36 ci-après) et que cette décision devait dès lors être considérée
                    comme traduisant sa position suite à l’arrêt de la chambre d’accusation.
                       25. Par note verbale du 11 janvier 2006, la Belgique, se référant à la
                    procédure de négociation en cours au titre de l’article 30 de la convention

                    15




6 CIJ1033.indb 26                                                                                       28/11/13 12:50

                    434 	      obligation de poursuivre ou d’extrader (arrêt)

                    contre la torture et prenant note du transfert du « dossier Hissène Habré »
                    à l’Union africaine, a indiqué qu’elle interprétait ladite convention et,
                    plus particulièrement l’obligation aut dedere aut judicare prévue à l’ar-
                    ticle 7, « comme ne prévoyant d’obligations que dans le chef d’un Etat, en
                    l’occurrence, dans le cadre de la demande d’extradition de M. Hissène
                    Habré, dans le chef de la République du Sénégal ». La Belgique a en outre
                    demandé au Sénégal « de bien vouloir lui communiquer sa décision finale
                    quant à l’accord ou [au] refus de donner suite à la demande d’extradi-
                    tion » de M. Habré. Selon la Belgique, le Sénégal n’a pas répondu à cette
                    note. Par note verbale du 9 mars 2006, la Belgique s’est référée de nou-
                    veau à la procédure de négociation en cours au titre de l’article 30 et a
                    précisé qu’elle interprétait l’article 4, l’article 5, paragraphes 1 c) et 2,
                    l’article 7, paragraphe 1, l’article 8, paragraphes 1, 2 et 4, et l’article 9,
                    paragraphe 1, de la convention « comme prévoyant l’obligation, pour
                    l’Etat sur le territoire duquel est trouvé l’auteur présumé d’une infraction
                    visée à l’article 4 de la convention …, de l’extrader à défaut de l’avoir jugé
                    sur [la] base des incriminations visées audit article » ; en conséquence, la
                    Belgique a demandé au Sénégal
                         « de bien vouloir lui faire savoir si sa décision de transmettre l’affaire
                         Hissène Habré à l’Union africaine d[evait] être interprétée comme
                         signifiant que les autorités sénégalaises [n’avaient] plus l’intention de
                         l’extrader vers la Belgique ni de le faire juger par les autorités judi-
                         ciaires compétentes ».
                       26. Par note verbale datée du 4 mai 2006, la Belgique, après avoir
                    constaté l’absence de réaction officielle des autorités sénégalaises à ses
                    correspondances et démarches antérieures, a réitéré qu’elle interprétait
                    l’article 7 de la convention contre la torture comme prévoyant l’obliga-
                    tion, pour l’Etat sur le territoire duquel est trouvé l’auteur présumé, de
                    l’extrader à défaut de l’avoir jugé, et a souligné que la « décision de confier
                    le cas Hissène Habré à l’Union africaine » ne pouvait dispenser le Sénégal
                    des obligations qui lui incombaient de juger ou d’extrader la personne accu-
                    sée des faits incriminés conformément aux articles pertinents de la conven-
                    tion ; elle a par ailleurs indiqué qu’une controverse non résolue au sujet de
                    cette interprétation entraînerait un recours à la procédure d’arbitrage au
                    titre de l’article 30 de la convention. Par note verbale du 9 mai 2006, le
                    Sénégal a expliqué que ses notes verbales des 7 et 23 décembre 2005
                    constituaient une réponse à la demande d’extradition de la Belgique ; il a
                    précisé que, en transférant l’affaire à l’Union africaine, pour ne pas créer
                    une impasse juridique, il s’était conformé à l’esprit du principe aut
                    dedere aut punire ; et il a enfin pris acte de « l’éventualité d’un recours à
                    la procédure d’arbitrage prévue à l’article 30 de la convention ». La Bel-
                    gique a, dans une note verbale du 20 juin 2006, que le Sénégal soutient
                    n’avoir pas reçue, « constat[é] que la tentative de négociation entamée
                    avec le Sénégal en novembre 2005 n’a[vait] pas abouti » et a en consé-
                    quence demandé au Sénégal que le différend soit soumis à l’arbitrage,
                    « suivant les modalités à convenir de commun accord », conformément à

                    16




6 CIJ1033.indb 28                                                                                     28/11/13 12:50

                    435 	      obligation de poursuivre ou d’extrader (arrêt)

                    l’article 30 de la convention. Par ailleurs, aux termes d’un rapport préparé
                    par l’ambassade de Belgique à Dakar suite à une réunion tenue le
                    21 juin 2006 entre le secrétaire général du ministère sénégalais des affaires
                    étrangères et l’ambassadeur de Belgique, ce dernier a expressément invité
                    le Sénégal à prendre clairement position sur la demande de recours à l’ar-
                    bitrage. Selon le même rapport, les autorités sénégalaises ont pris acte de
                    la demande belge d’arbitrage et l’ambassadeur de Belgique a appelé leur
                    attention sur le fait que le délai de six mois fixé à l’article 30 (voir para-
                    graphe 42 ci-après) commençait à courir à compter de cette date.
                       27. Le Comité des Nations Unies contre la torture a été saisi d’une
                    communication présentée par plusieurs personnes, dont M. Souleymane
                    Guengueng, l’un des ressortissants tchadiens ayant déposé une plainte
                    contre M. Habré, auprès du doyen des juges d’instruction au tribunal
                    régional hors classe de Dakar, le 25 janvier 2000 (voir paragraphe 17 ci-­
                    dessus). Le Comité a déclaré, dans une décision du 17 mai 2006, que le
                    Sénégal n’avait pas adopté les « mesures nécessaires » pour établir sa
                    compétence sur les crimes visés par la convention, en violation du para-
                    graphe 2 de l’article 5 de celle-ci. Le Comité a également indiqué que le
                    Sénégal ne s’était pas acquitté de l’obligation qui lui incombait, confor-
                    mément au paragraphe 1 de l’article 7, de soumettre l’affaire concernant
                    M. Habré à ses autorités compétentes pour l’exercice de l’action pénale
                    ou, à défaut, dès lors qu’il existait une demande d’extradition émanant de
                    la Belgique, de faire droit à cette demande. Le Comité a par ailleurs for-
                    mulé le souhait de recevoir dans les 90 jours des renseignements « sur les
                    mesures prises [par le Sénégal] pour donner effet à ses recommandations ».
                       28. En 2007, le Sénégal a procédé à plusieurs modifications législatives
                    afin de mettre son droit interne en conformité avec le paragraphe 2 de
                    l’article 5 de la convention contre la torture. Les nouveaux articles 431-1
                    à 431-5 de son code pénal définissaient et sanctionnaient formellement le
                    crime de génocide, les crimes contre l’humanité, les crimes de guerre et
                    d’autres violations du droit international humanitaire. De surcroît, en
                    vertu du nouvel article 431-6 dudit code, tout individu pouvait
                         « être jugé et condamné en raison d’actes ou d’omissions … qui, au
                         moment et au lieu où ils étaient commis, étaient tenus pour une
                         infraction pénale d’après les principes généraux de droit reconnus
                         par l’ensemble des nations, qu’ils aient ou non constitué une trans-
                         gression du droit en vigueur à ce moment et dans ce lieu ».
                    Par ailleurs, l’article 669 du code de procédure pénale sénégalais était
                    modifié comme suit :
                           « Tout étranger qui, hors du territoire de la République, s’est vu
                        reprocher d’être l’auteur ou le complice d’un des crimes visés aux
                        articles 431-1 à 431-5 du code pénal …, peut être poursuivi et jugé
                        d’après les dispositions des lois sénégalaises ou applicables au Séné-
                        gal s’il se trouve sous la juridiction du Sénégal ou si une victime
                        réside sur le territoire de la République du Sénégal, ou si le Gouver-
                        nement obtient son extradition. »

                    17




6 CIJ1033.indb 30                                                                                    28/11/13 12:50

                    436 	      obligation de poursuivre ou d’extrader (arrêt)

                       En outre, un nouvel article 664bis était inséré dans le code de procédure
                    pénale, aux termes duquel « les juridictions nationales sont compétentes
                    pour tout crime ou délit, puni par la loi sénégalaise, commis hors du ter-
                    ritoire de la République par un national ou un étranger, lorsque la vic-
                    time est de nationalité sénégalaise au moment des faits ».

                      Le Sénégal a informé la Belgique de ces modifications législatives par
                    notes verbales en date des 20 et 21 février 2007. Dans sa note verbale du
                    20 février, le Sénégal a également rappelé que, lors de sa huitième session
                    ordinaire tenue les 29 et 30 janvier 2007, la conférence de l’Union afri-
                    caine avait
                         « lanc[é] un appel aux Etats membres [de l’Union], aux partenaires
                         internationaux et à l’ensemble de la [c]ommunauté internationale
                         pour la mobilisation de toutes les ressources, en particulier les res-
                         sources financières, nécessaires à la préparation et au bon déroule-
                         ment [du] procès [de M. Habré] » (doc. Assembly/AU/DEC.157 (VIII)).
                      29. Dans sa note verbale du 21 février, le Sénégal a affirmé que
                         « le principe de non-rétroactivité, bien que reconnu par la législation
                         sénégalaise, … ne fai[sait] pas obstacle au jugement ou à la condam-
                         nation de tout individu en raison d’actes ou d’omissions qui, au
                         moment où ils ont été commis, étaient tenus pour criminels d’après
                         les principes généraux de droit reconnus par l’ensemble des Etats ».
                    Après avoir indiqué qu’il avait constitué « un groupe de travail chargé de
                    faire les propositions nécessaires pour déterminer les modalités et procé-
                    dures aptes à faire poursuivre et juger, au nom de l’Afrique, l’ancien
                    ­président du Tchad, avec les garanties d’un procès juste et équitable »,
                     le Sénégal a souligné que ledit procès « exig[eait] des moyens [financiers]
                     importants qu[’il] ne [pouvait] mobiliser sans le concours de la [c]ommu-
                     nauté internationale ».
                        30. Par note verbale datée du 8 mai 2007, la Belgique a rappelé qu’elle
                     avait fait part au Sénégal, dans une note verbale du 20 juin 2006, « de son
                    souhait de constituer un tribunal arbitral pour résoudre [le] différend à
                    défaut d’avoir pu trouver une solution par la voie de la négociation,
                    comme le prévoit l’article 30 de la convention [contre la torture] » ; elle a
                    constaté qu’« aucune réponse [n’avait] été apportée par la République du
                    Sénégal [à sa] proposition d’arbitrage » et réservé ses droits sur la base de
                    l’article 30 susmentionné ; elle a pris acte des nouvelles dispositions légis-
                     latives sénégalaises et s’est enquise de savoir si celles-ci permettraient la
                     poursuite de M. Habré au Sénégal et, le cas échéant, dans quels délais ;
                     enfin, la Belgique a soumis au Sénégal une offre de coopération judiciaire
                     prévoyant que, sur la base d’une commission rogatoire émanant des auto-
                     rités sénégalaises compétentes, une copie du dossier d’instruction belge à
                     charge de M. Habré serait transmise au Sénégal par la Belgique. Par note
                     verbale du 5 octobre 2007, le Sénégal a informé la Belgique de sa déci­
                     sion d’organiser le procès de M. Habré et l’a invitée à une réunion des

                    18




6 CIJ1033.indb 32                                                                                    28/11/13 12:50

                    437 	      obligation de poursuivre ou d’extrader (arrêt)

                    donateurs potentiels aux fins du financement dudit procès. La Belgique a
                    réitéré son offre de coopération judicaire par des notes verbales datées
                    des 2 décembre 2008, 23 juin 2009, 14 octobre 2009, 23 février 2010,
                    28 juin 2010, 5 septembre 2011 et 17 janvier 2012. Par ses notes verbales
                    des 29 juillet 2009, 14 septembre 2009, 30 avril 2010 et 15 juin 2010,
                    le Sénégal a accueilli favorablement la proposition d’entraide judiciaire,
                    indiqué qu’il avait désigné des juges d’instruction et s’est déclaré disposé
                    à donner suite à cette proposition dès qu’aurait eu lieu la prochaine table
                    ronde des donateurs. Aucune demande de commission rogatoire émanant
                    des autorités judiciaires sénégalaises n’a été reçue à cette fin par les auto-
                    rités belges.
                       31. En 2008, le Sénégal a modifié l’article 9 de sa Constitution afin de
                    prévoir une exception au principe de la non-rétroactivité de sa loi pénale :
                    bien que l’alinéa 2 dudit article prévoie que « [n]ul ne peut être condamné
                    si ce n’est en vertu d’une loi entrée en vigueur avant l’acte commis », son
                    alinéa 3 stipule que
                         « [t]outefois, les dispositions de l’alinéa précédent ne s’opposent pas à la
                         poursuite, au jugement et à la condamnation de tout individu en raison
                         d’actes ou omissions qui, au moment où ils étaient commis, étaient
                         tenus pour criminels d’après les règles du droit international relatives
                         aux faits de génocide, crimes contre l’humanité, crimes de guerre ».
                       32. A la suite des réformes législatives et constitutionnelles susmen-
                    tionnées (voir paragraphes 28 et 31 ci-dessus), quatorze victimes (une de
                    nationalité sénégalaise et treize de nationalité tchadienne) ont déposé
                    plainte, en septembre 2008, auprès du procureur général près la cour
                    d’appel de Dakar, accusant M. Habré d’actes de torture et de crimes
                    contre l’humanité commis au cours de sa présidence.
                       33. Le 19 février 2009, la Belgique a déposé au Greffe la requête intro-
                    duisant la présente instance devant la Cour (voir paragraphe 1 ci-dessus).
                    Le 8 avril 2009, le Sénégal, au cours des audiences relatives à la demande
                    en indication de mesures conservatoires présentée par la Belgique en la
                    présente affaire (voir paragraphes 3 et 5 ci-dessus), a solennellement
                    déclaré devant la Cour qu’il ne laisserait pas M. Habré quitter son terri-
                    toire aussi longtemps que l’affaire serait pendante (voir C.I.J. Recueil 2009,
                    p. 154, par. 68). Au cours de ces mêmes audiences, il a affirmé que « [l]e
                    seul obstacle … à l’ouverture du procès de M. Hissène Habré au Sénégal
                    [était] d’ordre financier » et que son pays « a[vait] accepté de juger
                    M. Habré non sans dire devant l’Union africaine, dès le départ, qu’il ne
                    pouvait pas, à lui tout seul, supporter le coût du procès ». Le budget dudit
                    procès a été adopté lors d’une table ronde des donateurs tenue à Dakar
                    en novembre 2010, réunissant le Sénégal, la Belgique et plusieurs autres
                    Etats, ainsi que l’Union africaine, l’Union européenne, le Haut Commis-
                    sariat des Nations Unies aux droits de l’homme et le bureau des Nations
                    Unies pour les services d’appui aux projets : il s’élève à 8,6 millions
                    ­d’euros, montant auquel la Belgique a accepté de contribuer à hauteur
                     de 1 million d’euros.

                    19




6 CIJ1033.indb 34                                                                                       28/11/13 12:50

                    438 	      obligation de poursuivre ou d’extrader (arrêt)

                        34. Par arrêt du 15 décembre 2009, la Cour africaine des droits de
                    l’homme et des peuples s’est déclarée incompétente pour connaître d’une
                    requête déposée le 11 août 2008 contre la République du Sénégal aux fins du
                    retrait de la procédure alors diligentée par cet Etat en vue d’inculper, juger
                    et condamner M. Habré. La Cour a fondé sa décision sur l’absence de décla-
                    ration sénégalaise acceptant sa compétence pour recevoir de telles requêtes,
                    conformément au paragraphe 6 de l’article 34 du protocole r­elatif à la
                    Charte africaine des droits de l’homme et des peuples portant ­      création
                    d’une Cour africaine des droits de l’homme et des peuples (Cour africaine
                    des droits de l’homme et des peuples, affaire Michelot Yogogombaye c. Répu-
                    blique du Sénégal, requête no 001/2008, arrêt du 15 décembre 2009).
                        35. Par arrêt du 18 novembre 2010, la Cour de justice de la Commu-
                    nauté économique des Etats de l’Afrique de l’Ouest (ci-après la « Cour de
                    justice de la CEDEAO ») s’est prononcée sur une requête déposée le
                    6 octobre 2008, par laquelle M. Habré lui demandait de constater que ses
                    droits de l’homme seraient violés par le Sénégal si des poursuites étaient
                    engagées contre lui. Après avoir notamment constaté l’existence d’indices
                    concordants d’atteinte potentielle aux droits de l’homme de M. Habré sur
                    la base des réformes constitutionnelles et législatives sénégalaises, cette
                    Cour a dit que le Sénégal devait se conformer au respect des décisions
                    rendues par ses juridictions nationales, notamment au respect de l’auto-
                    rité de la chose jugée, et elle lui a ordonné, en conséquence, le respect
                    du principe absolu de non-rétroactivité. Elle a par ailleurs conclu que
                    le mandat reçu de l’Union africaine conférait au Sénégal plutôt une m ­ ission
                    de conception et de suggestion de toutes modalités propres à poursuivre
                    et à faire juger M. Habré dans le cadre strict d’une procédure spéciale ad
                    hoc à caractère international (Cour de justice de la CEDEAO, affaire
                    ­Hissein Habré c. République du Sénégal, arrêt no ECW/CCJ/JUD/06/10
                    du 18 novembre 2010).
                        36. A la suite de l’arrêt de la Cour de justice de la CEDEAO susmen-
                     tionné, la conférence des chefs d’Etat et de gouvernement de l’Union afri-
                     caine a, en janvier 2011,
                         « [d]emandé à la Commission d’entreprendre des consultations avec
                         le Gouvernement du Sénégal afin de finaliser les modalités pour l’or-
                         ganisation rapide du procès de Hissène Habré par un tribunal spécial
                         à caractère international, conformément à la décision de la Cour de
                         justice de la CEDEAO sur la question ».
                    Lors de sa dix-septième session, tenue en juillet 2011, la conférence a
                    « confirm[é] le mandat confié au Sénégal de juger Hissène Habré au nom
                    de l’Afrique » et lui a
                         « demand[é] instamment … d’assumer sa responsabilité juridique
                         conformément à la convention des Nations Unies contre la torture, à
                         la décision du Comité des Nations Unies contre la torture ainsi
                         qu’audit mandat visant à juger rapidement M. Hissène Habré ou à
                         l’extrader vers tout autre pays susceptible de le juger ».

                    20




6 CIJ1033.indb 36                                                                                    28/11/13 12:50

                    439 	       obligation de poursuivre ou d’extrader (arrêt)

                       37. Par note verbale du 15 mars 2011, la Belgique a transmis aux auto-
                    rités sénégalaises une deuxième demande d’extradition de M. Habré. Le
                    18 août 2011, la chambre d’accusation de la cour d’appel de Dakar a
                    déclaré irrecevable cette deuxième demande d’extradition, au motif qu’elle
                    n’était pas accompagnée des documents requis par la loi sénégalaise
                    no 71-77 du 28 décembre 1971 (ci-après la « loi sénégalaise sur l’extradi-
                    tion »), notamment de pièces attestant l’existence de procédures pénales
                    dont M. Habré serait l’objet en Belgique et indiquant le fondement juri-
                    dique de celles-ci, comme l’exige l’article 9 de la loi sur l’extradition, ainsi
                    que « d’un procès-verbal d’interrogatoire de la personne dont l’extradi-
                    tion est demandée en application de l’article 13 de [la même loi] ». La
                    chambre d’accusation faisait en outre observer que la Belgique avait
                    introduit une instance contre le Sénégal devant la Cour internationale de
                    Justice ; elle en concluait que
                         « ce litige [était] encore pendant devant ladite juridiction, qui seule
                         [pouvait] trancher la question de l’interprétation controversée entre les
                         deux Etats de l’étendue et de la portée de l’obligation aut dedere aut
                         judicare résultant de l’article 4 de la convention [contre la torture] ».
                       38. Par note verbale du 5 septembre 2011, la Belgique a transmis au Séné-
                    gal une troisième demande d’extradition de M. Habré. Le 10 janvier 2012, la
                    chambre d’accusation de la cour d’appel de Dakar a déclaré que cette
                    demande d’extradition était irrecevable, au motif que la copie du mandat
                    d’arrêt international versée au dossier n’était pas authentique, comme l’exige
                    l’article 9 de la loi sénégalaise sur l’extradition. Elle faisait en outre valoir que
                    « le [p]rocès-verbal d’arrestation et de mise sous écrou et d’interrogatoire de
                    la personne dont l’extradition [était] demandée conformément à l’article 13
                    de la loi [sénégalaise sur l’extradition] n’[était] pas joint à la procédure ».
                       39. Les 12 janvier et 24 novembre 2011, le rapporteur du Comité contre
                    la torture chargé du suivi des communications, se référant à la décision
                    rendue par ledit comité le 17 mai 2006 (voir paragraphe 27 ci-dessus), a
                    rappelé au Sénégal son obligation de soumettre l’affaire concernant
                    M. Habré à ses autorités compétentes pour l’exercice de l’action pénale,
                    s’il ne l’extradait pas.
                       40. Par note verbale du 17 janvier 2012, la Belgique a adressé au Sénégal
                    une quatrième demande d’extradition de M. Habré, sous le couvert de l’am-
                    bassade du Sénégal à Bruxelles. Le 23 janvier 2012, l’ambassade a accusé
                    réception de ladite note ainsi que ses annexes ; elle a en outre précisé que
                    l’ensemble de ces documents avaient été transmis aux autorités compétentes
                    au Sénégal. Par lettre en date du 14 mai 2012, le ministère sénégalais de la
                    justice a informé le ministère sénégalais des affaires étrangères que la demande
                    d’extradition avait été transmise en son temps au procureur général près
                    la cour d’appel de Dakar, « en l’état, avec instruction de saisir la chambre
                    d’accusation, après accomplissement des formalités légales requises ».
                       41. A sa dix-huitième session, tenue en janvier 2012, la conférence des
                    chefs d’Etat et de gouvernement de l’Union africaine a fait observer que
                    la cour d’appel de Dakar ne s’était pas encore prononcée sur la quatrième

                    21




6 CIJ1033.indb 38                                                                                           28/11/13 12:50

                    440 	      obligation de poursuivre ou d’extrader (arrêt)

                    demande d’extradition belge ; elle a noté que le Rwanda était prêt à orga-
                    niser le procès de M. Habré et
                         « demandé à la Commission [de l’Union africaine] de poursuivre les
                         consultations avec les pays et institutions partenaires, et la Répu-
                         blique du Sénégal, ainsi qu’avec la République du Rwanda, en vue
                         d’assurer l’organisation rapide du procès de Hissène Habré, et d’exa-
                         miner les modalités pratiques ainsi que les implications juridiques et
                         financières du procès ».


                                           II. Compétence de la Cour

                      42. Pour fonder la compétence de la Cour, la Belgique invoque le para-
                    graphe 1 de l’article 30 de la convention contre la torture, ainsi que les
                    déclarations faites par les Parties en vertu du paragraphe 2 de l’article 36
                    du Statut. Le paragraphe 1 de l’article 30 de la convention est ainsi libellé :
                            « Tout différend entre deux ou plus des Etats parties concernant
                         l’interprétation ou l’application de la présente convention qui ne
                         peut être réglé par voie de négociation est soumis à l’arbitrage à la
                         demande de l’un d’entre eux. Si, dans les six mois qui suivent la date
                         de la demande d’arbitrage, les parties ne parviennent pas à se mettre
                         d’accord sur l’organisation de l’arbitrage, l’une quelconque d’entre
                         elles peut soumettre le différend à la Cour internationale de Justice
                         en déposant une requête conformément au Statut de la Cour. »
                    La déclaration de la Belgique en vertu du paragraphe 2 de l’article 36 du
                    Statut de la Cour a été faite le 17 juin 1958 ; dans sa partie pertinente, elle
                    se lit comme suit :
                             « [La Belgique] reconnaît comme obligatoire de plein droit et sans
                          convention spéciale vis-à-vis de tout autre Etat acceptant la même
                          obligation la juridiction de la Cour internationale de Justice, confor-
                          mément à l’article 36, paragraphe 2, du Statut de la Cour, sur tous
                          les différends d’ordre juridique nés après le 13 juillet 1948 au sujet de
                          situations ou de faits postérieurs à cette date, sauf le cas où les par-
                          ties auraient convenu ou conviendraient d’avoir recours à un autre
                          mode de règlement pacifique. »
                    La déclaration du Sénégal a été faite le 2 décembre 1985 et, dans sa partie
                    pertinente, est ainsi libellée :
                             « [Le Sénégal] accepte sous condition de réciprocité, comme obli-
                          gatoire de plein droit et sans convention spéciale, à l’égard de tout
                          autre Etat acceptant la même obligation, la juridiction de la Cour sur
                          tous les différends d’ordre juridique nés postérieurement à la pré-
                          sente déclaration ayant pour objet :
                            — l’interprétation d’un traité ;
                            — tout point de droit international ;

                    22




6 CIJ1033.indb 40                                                                                     28/11/13 12:50

                    441 	       obligation de poursuivre ou d’extrader (arrêt)

                            — la réalité de tout fait qui, s’il était établi, constituerait la viola-
                              tion d’un engagement international ;
                            — la nature ou l’étendue de la réparation due pour la rupture
                              d’un engagement international.
                            Cette présente déclaration est faite sous condition de réciprocité de
                         la part de tous les Etats. Cependant, le Sénégal peut renoncer à la
                         compétence de la Cour au sujet :
                            — des différends pour lesquels les parties seraient convenues
                              d’avoir recours à un autre mode de règlement ;
                            — des différends relatifs à des questions qui, d’après le droit inter-
                              national, relèvent de la compétence exclusive du Sénégal. »
                       43. Le Sénégal conteste que la Cour ait compétence sur l’un ou l’autre
                    de ces fondements, affirmant qu’il n’a pas été satisfait aux conditions
                    énoncées dans lesdits instruments et, en premier lieu, qu’il n’existe pas de
                    différend entre les Parties.

                                             A. L’existence d’un différend
                      44. Dans les demandes qu’elle a formulées dans sa requête, la Belgique
                    prie la Cour de dire et juger que
                         « — la République du Sénégal est obligée de poursuivre pénale-
                             ment M. H. Habré pour des faits qualifiés notamment de
                             crimes de torture et de crimes contre l’humanité qui lui sont
                             imputés en tant qu’auteur, coauteur ou complice ;
                           — à défaut de poursuivre M. H. Habré, la République du Séné-
                             gal est obligée de l’extrader vers le Royaume de Belgique pour
                             qu’il réponde de ces crimes devant la justice belge ».
                    Dans ses conclusions finales, la Belgique prie la Cour de dire et juger que
                    le Sénégal a manqué aux obligations que lui impose l’article 5, para-
                    graphe 2, de la convention contre la torture, et que, en s’abstenant de
                    prendre des mesures relativement aux crimes reprochés à M. Habré, il a
                    manqué et continue de manquer aux obligations que lui imposent l’ar-
                    ticle 6, paragraphe 2, et l’article 7, paragraphe 1, de ce même instrument,
                    ainsi que certaines autres règles de droit international.
                       Le Sénégal soutient qu’il n’existe aucun différend entre les Parties
                    concernant l’interprétation ou l’application de la convention contre la
                    torture ou toute autre règle pertinente de droit international et que, par-
                    tant, la Cour n’a pas compétence en la présente espèce.
                       45. La Cour relève que les Parties ont ainsi exposé des vues radicale-
                    ment opposées quant à la question de savoir si un différend existe entre
                    elles et, si tel est le cas, quel en est l’objet. Etant donné que l’existence
                    d’un différend est une condition énoncée dans les deux bases de compé-
                    tence que la Belgique a invoquées, la Cour commencera par examiner
                    cette question.

                    23




6 CIJ1033.indb 42                                                                                       28/11/13 12:50

                    442 	      obligation de poursuivre ou d’extrader (arrêt)

                       46. La Cour rappelle que, pour établir l’existence d’un différend, « [i]l
                    faut démontrer que la réclamation de l’une des parties se heurte à l’opposi-
                    tion manifeste de l’autre » (Sud-Ouest africain (Ethiopie c. Afrique du Sud ;
                    Libéria c. Afrique du Sud), exceptions préliminaires, arrêt, C.I.J. Recueil 1962,
                    p. 328). Ainsi qu’elle a eu l’occasion de le préciser, « [l]’existence d’un diffé-
                    rend international demande à être établie objectivement » (Interprétation
                    des traités de paix conclus avec la Bulgarie, la Hongrie et la Roumanie, pre-
                    mière phase, avis consultatif, C.I.J. Recueil 1950, p. 74) et « [l]a Cour, pour
                    se prononcer, doit s’attacher aux faits. Il s’agit d’une question de fond, et
                    non de forme. » (Application de la convention internationale sur l’élimination
                    de toutes les formes de discrimination raciale (Géorgie c. Fédération de Rus-
                    sie), exceptions préliminaires, arrêt, C.I.J. Recueil 2011 (I), p. 84, par. 30.)
                    La Cour a également relevé que, « [e]n principe, le différend doit exister au
                    moment où la requête [lui] est soumise » (ibid., par. 30).
                       47. Aux termes de la première demande formulée en 2010 dans les
                    conclusions de son mémoire, puis en 2012 dans ses conclusions finales, la
                    Belgique prie la Cour de dire que le Sénégal a violé le paragraphe 2 de
                    l’article 5 de la convention contre la torture, qui impose à tout Etat partie
                    de « prend[re] les mesures nécessaires pour établir sa compétence » aux
                    fins de connaître d’actes de torture dans le cas où l’auteur présumé de
                    ceux-ci « se trouve sur tout territoire sous sa juridiction » et où il ne l’ex-
                    trade pas vers l’un des Etats visés au paragraphe 1 du même article. La
                    Belgique fait valoir que le Sénégal n’a pas adopté « en temps opportun »
                    la législation nationale nécessaire pour permettre à ses autorités judi-
                    ciaires d’exercer leur compétence à l’égard d’actes de torture qui auraient
                    été commis à l’étranger par un ressortissant étranger se trouvant sur le
                    territoire sénégalais. Le Sénégal ne conteste pas n’avoir satisfait qu’en
                    2007 à l’obligation que lui impose le paragraphe 2 de l’article 5. Il sou-
                    tient toutefois qu’il l’a fait de manière appropriée en adoptant la
                    loi no 2007-05 portant modification de l’article 669 de son code de procé-
                    dure pénale, et ce, en vue d’étendre la compétence des juridictions séné­
                    galaises à certaines infractions, notamment la torture, qui auraient été
                    commises hors du territoire sénégalais par un ressortissant étranger,
                    quelle que soit la nationalité de la victime (voir paragraphe 28 ci-dessus).
                       Le Sénégal précise également que l’article 9 de sa Constitution a été
                    modifié en 2008 de sorte que le principe de non-rétroactivité en matière
                    pénale n’empêche pas que des poursuites soient engagées à l’encontre d’un
                    individu à raison de faits de génocide, de crimes contre l’humanité ou de
                    crimes de guerre qui, au moment où ils ont été commis, constituaient des
                    crimes au regard du droit international (voir paragraphe 31 ci-dessus).
                       La Belgique convient que le Sénégal s’est finalement conformé à l’obli-
                    gation que lui impose le paragraphe 2 de l’article 5, mais soutient que le
                    fait qu’il ne l’ait pas fait en temps opportun a eu des conséquences néga-
                    tives sur l’exécution d’autres obligations énoncées dans la convention.

                       48. La Cour considère que, au moment du dépôt de la requête, il avait
                    été mis fin à tout différend ayant pu exister entre les Parties au sujet de

                    24




6 CIJ1033.indb 44                                                                                        28/11/13 12:50

                    443 	      obligation de poursuivre ou d’extrader (arrêt)

                    l’interprétation ou de l’application du paragraphe 2 de l’article 5 de la
                    convention. Dès lors, la Cour n’a pas compétence pour statuer sur la
                    demande de la Belgique relative à l’obligation découlant du paragraphe 2
                    de l’article 5. Cela ne fait toutefois pas obstacle à ce que la Cour examine
                    les conséquences que le comportement du Sénégal relativement aux mesures
                    prescrites par cette disposition a pu avoir sur le respect de certaines autres
                    obligations découlant de la convention, si elle a compétence à cet égard.
                       49. La Belgique affirme par ailleurs que le Sénégal a manqué aux obli-
                    gations qui lui incombent aux termes du paragraphe 2 de l’article 6 et du
                    paragraphe 1 de l’article 7 de la convention contre la torture. Ces disposi-
                    tions imposent respectivement à l’Etat partie sur le territoire duquel se
                    trouve l’auteur présumé d’actes de torture de procéder à « une enquête
                    préliminaire en vue d’établir les faits » et, « s’il n’extrade pas ce dernier »,
                    de « soumet[tre] l’affaire … à ses autorités compétentes pour l’exercice de
                    l’action pénale ». Le Sénégal soutient qu’il n’existe pas de différend concer-
                    nant l’interprétation ou l’application de ces dispositions, étant donné qu’il
                    n’y a pas de divergence entre les Parties sur l’existence et la portée des
                    obligations qui y sont énoncées, et qu’il a satisfait auxdites obligations.
                       50. Avant de déposer sa requête devant la Cour, la Belgique a, à plu-
                    sieurs reprises, demandé au Sénégal de se conformer à son obligation au
                    titre de la convention « d’extrader ou de juger » M. Habré pour les actes de
                    torture allégués (voir paragraphes 25-26 et 30 ci-dessus). Ainsi, dans une
                    note verbale en date du 9 mars 2006 adressée au ministère sénégalais des
                    affaires étrangères par l’ambassade de Belgique à Dakar (voir para-
                    graphe 25 ci-dessus), il est fait référence à un certain nombre de dispositions
                    de la convention, dont l’article 7, et indiqué que celle-ci doit être lue comme
                         « prévoyant l’obligation, pour l’Etat sur le territoire duquel est trouvé
                         l’auteur présumé d’une infraction visée à l’article 4 de la convention
                         précitée, de l’extrader à défaut de l’avoir jugé sur base des incrimina-
                         tions visées audit article ».
                    De même, dans une note verbale en date du 4 mai 2006 adressée à l’ambas-
                    sadeur du Sénégal à Bruxelles par le ministère belge des affaires étrangères
                    (voir paragraphe 26 ci-dessus), il est précisé que « la Belgique interprète l’ar-
                    ticle 7 de la convention [contre] la torture comme prévoyant l’obligation
                    pour l’Etat sur le territoire duquel est trouvé l’auteur présumé [d’actes de
                    torture] de l’extrader à défaut de l’avoir jugé ». Bien que, dans ses notes
                    verbales comme dans sa requête, la Belgique ait mis l’accent sur l’extradi-
                    tion, elle a, dans ses écritures et à l’audience, souligné l’obligation d’engager
                    des poursuites contre M. Habré. Cela ne modifie pas le fond de sa demande.
                    L’extradition et l’engagement de poursuites constituent en effet des moyens
                    alternatifs pour lutter contre l’impunité en conformité avec le paragraphe 1
                    de l’article 7. Dans les échanges diplomatiques susmentionnés, la demande
                    de la Belgique tendant à ce que le Sénégal se conforme à l’obligation de
                    procéder à une enquête préliminaire en vue d’établir les faits de l’af-
                    faire Habré peut être considérée comme implicite, puisque cette enquête
                    devrait normalement avoir lieu avant l’engagement de poursuites.

                    25




6 CIJ1033.indb 46                                                                                       28/11/13 12:50

                    444 	      obligation de poursuivre ou d’extrader (arrêt)

                       51. Dans ses échanges diplomatiques avec la Belgique, le Sénégal a
                    affirmé qu’il se conformait aux obligations que lui impose la convention.
                    Ainsi, dans une note verbale en date du 9 mai 2006 adressée au ministère
                    belge des affaires étrangères, l’ambassade du Sénégal à Bruxelles a indi-
                    qué que,
                         « [s]’agissant de l’interprétation de l’article 7 de la convention …,
                         l’ambassade retient qu’en transférant le cas Hissène Habré à l’Union
                         africaine, le Sénégal, pour ne pas créer une impasse juridique, se
                         conforme à l’esprit du principe aut dedere aut punire dont le but
                         essentiel est de s’assurer qu’aucun tortionnaire ne puisse échapper à
                         la justice en se rendant dans un autre pays ».
                    L’affirmation par le Sénégal qu’il n’a commis aucune violation semble
                    reposer sur l’argument selon lequel l’article 6, paragraphe 2, et l’article 7,
                    paragraphe 1, accorderaient à un Etat partie une certaine latitude quant
                    au délai dans lequel les mesures requises devraient être prises. Ainsi que
                    l’a admis le Sénégal, « il est question devant [la Cour] d’un litige qui
                    oppose deux Etats sur la manière d’entendre ou de comprendre l’exécu-
                    tion d’une obligation découlant d’un instrument international auquel ils
                    sont tous deux parties ».
                       52. Etant donné que les demandes de la Belgique fondées sur l’inter-
                    prétation et l’application de l’article 6, paragraphe 2, et de l’article 7,
                    paragraphe 1, de la convention se sont heurtées à l’opposition manifeste
                    du Sénégal, la Cour considère qu’un différend existait au moment du
                    dépôt de la requête. La Cour constate que ce différend existe toujours.
                       53. Dans sa requête, la Belgique prie en outre la Cour de dire que le
                    Sénégal a manqué à une obligation en vertu du droit international coutu-
                    mier de « poursuivre pénalement M. Habré » pour des crimes contre l’hu-
                    manité que celui-ci aurait commis. Cette demande a par la suite été
                    étendue aux crimes de guerre et au génocide. Sur ce point, le Sénégal
                    soutient également qu’aucun différend ne s’est fait jour entre les Parties.
                       54. Le mandat d’arrêt international décerné par la Belgique, qui a été
                    transmis au Sénégal le 22 septembre 2005 et était accompagné d’une
                    demande d’extradition (voir paragraphe 21 ci-dessus), faisait, il est vrai,
                    état de violations du droit international humanitaire, d’actes de torture et
                    de génocide, de crimes contre l’humanité, de crimes de guerre, de meurtres
                    et d’autres crimes. Cependant, aucun de ces deux documents n’indiquait
                    ou ne laissait entendre que le Sénégal était tenu, au regard du droit inter-
                    national, d’exercer sa compétence à l’égard desdits crimes, s’il n’extradait
                    pas M. Habré. Du point de vue de la compétence de la Cour, ce qui
                    importe est de savoir si, à la date du dépôt de la requête, il existait entre
                    les Parties un différend quant à l’obligation, pour le Sénégal, de prendre,
                    en vertu du droit international coutumier, des mesures concernant les
                    crimes précités, attribués à M. Habré. Au vu de la correspondance diplo-
                    matique échangée entre les Parties, qui a été examinée plus haut (voir
                    paragraphes 21-30), la Cour estime qu’un tel différend n’existait pas à
                    cette date. Les seules obligations mentionnées dans la correspondance

                    26




6 CIJ1033.indb 48                                                                                    28/11/13 12:50

                    445 	      obligation de poursuivre ou d’extrader (arrêt)

                    diplomatique entre les Parties sont celles qui découlent de la convention
                    contre la torture. A cet égard, il convient de relever que, même dans une
                    note verbale remise au Sénégal le 16 décembre 2008, soit à peine deux
                    mois avant le dépôt de sa requête, la Belgique s’est contentée d’indiquer
                    que ses propositions en matière de coopération judiciaire étaient sans pré-
                    judice « du différend subsistant entre [elle] et le Sénégal au sujet de l’appli-
                    cation et de l’interprétation des obligations résultant des dispositions
                    pertinentes de la convention … contre la torture », sans faire nulle men-
                    tion d’une obligation de poursuivre ou d’extrader relativement à d’autres
                    crimes. Dans cette même note verbale, la Belgique a également pris acte
                    des modifications apportées à la législation et à la Constitution du Séné-
                    gal en se référant au seul crime de torture, alors même que lesdites modi-
                    fications n’étaient pas limitées à ce crime. Dès lors, le Sénégal n’avait
                    aucune raison de prendre position, dans ses relations avec la Belgique, sur
                    la question de la poursuite de M. Habré pour des crimes que celui-ci
                    aurait commis au regard du droit international coutumier. Quoique les
                    faits constitutifs de ces crimes aient pu être étroitement liés aux actes de
                    torture allégués, la question de savoir si un Etat est tenu d’engager des
                    poursuites à l’encontre d’un ressortissant étranger à raison de crimes rele-
                    vant du droit international coutumier que celui-ci aurait commis à l’étran-
                    ger est clairement distincte de toute question concernant le respect des
                    obligations qui incombent à cet Etat en application de la conven-
                    tion contre la torture, et soulève des problèmes juridiques tout à fait dif-
                    férents.
                       55. La Cour conclut que, au moment du dépôt de la requête, le différend
                    qui opposait les Parties n’était pas relatif à des manquements à des obliga-
                    tions relevant du droit international coutumier, et qu’elle n’a donc pas
                    compétence pour statuer sur les demandes de la Belgique qui s’y rapportent.
                       C’est donc uniquement à l’égard du différend concernant l’interpréta-
                    tion et l’application de l’article 6, paragraphe 2, et de l’article 7, para-
                    graphe 1, de la convention contre la torture que la Cour devra déterminer
                    s’il existe une base juridique de compétence.

                                                           *

                                      B. Les autres conditions de compétence
                       56. La Cour se penchera à présent sur les autres conditions qui doivent
                    être réunies pour qu’elle ait compétence au titre du paragraphe 1 de l’ar-
                    ticle 30 de la convention contre la torture (voir paragraphe 42 ci-dessus).
                    Il s’agit de l’impossibilité de régler le différend par voie de négociation et
                    de l’impossibilité pour les parties, après que l’une d’entre elles a formulé
                    une demande d’arbitrage, de se mettre d’accord sur l’organisation d’une
                    telle procédure dans les six mois qui suivent la date de ladite demande. La
                    Cour examinera ces conditions dans cet ordre.
                       57. S’agissant de la première de ces conditions, la Cour doit commen-
                    cer par rechercher si, « à tout le moins, … l’une des parties [a] vraiment

                    27




6 CIJ1033.indb 50                                                                                      28/11/13 12:50

                    446 	      obligation de poursuivre ou d’extrader (arrêt)

                    [tenté] d’ouvrir le débat avec l’autre partie en vue de régler le différend »
                    (Application de la convention internationale sur l’élimination de toutes les
                    formes de discrimination raciale (Géorgie c. Fédération de Russie), excep-
                    tions préliminaires, arrêt, C.I.J. Recueil 2011 (I), p. 132, par. 157). A cet
                    égard, elle considère qu’« il n’est satisfait à la condition préalable de tenir
                    des négociations que lorsque celles-ci ont échoué, sont devenues inutiles
                    ou ont abouti à une impasse » (ibid., p. 133, par. 159). L’exigence que le
                    différend « ne [puisse] pas être réglé par voie de négociation » ne saurait
                    être entendue comme une impossibilité théorique de parvenir à un règle-
                    ment ; elle signifie, ainsi que la Cour l’a indiqué au sujet d’une disposition
                    au libellé similaire, qu’« il n’est pas raisonnablement permis d’espérer que
                    de nouvelles négociations puissent aboutir à un règlement » (Sud-Ouest
                    africain (Ethiopie c. Afrique du Sud ; Libéria c. Afrique du Sud), excep-
                    tions préliminaires, arrêt, C.I.J. Recueil 1962, p. 345).
                       58. Les Parties ont consacré plusieurs échanges de correspondance et
                    réunions au cas de M. Habré, à l’occasion desquels la Belgique a insisté
                    sur la nécessité pour le Sénégal de se conformer à l’obligation de juger ou
                    d’extrader l’intéressé. Dans des notes verbales en date du 11 janvier 2006,
                    du 9 mars 2006, du 4 mai 2006 et du 20 juin 2006 qu’elle a adressées au
                    Sénégal (voir paragraphes 25-26 ci-dessus), la Belgique a expressément
                    indiqué qu’elle agissait dans le cadre du processus de négociation visé à
                    l’article 30 de la convention contre la torture. La même approche ressort
                    d’un rapport en date du 21 juin 2006 relatif à une réunion avec le secré-
                    taire général du ministère sénégalais des affaires étrangères, communiqué
                    par l’ambassadeur de Belgique à Dakar (voir paragraphe 26 ci-dessus). Le
                    Sénégal n’a pas objecté au fait que la Belgique ait qualifié ces échanges
                    diplomatiques de négociations.
                       59. Du fait de la position du Sénégal selon laquelle, bien qu’il n’ait pas
                    consenti à l’extradition et ait rencontré des difficultés à engager des pour-
                    suites à l’encontre de M. Habré, il n’en respectait pas moins les obliga-
                    tions qui lui incombaient en application de la convention (position
                    exprimée, par exemple, dans la note verbale en date du 9 mai 2006 ; voir
                    paragraphe 26 ci-dessus), les négociations n’ont pas progressé vers le
                    règlement du différend. La Belgique en a d’ailleurs fait la remarque dans
                    une note verbale en date du 20 juin 2006 (voir paragraphe 26 ci-dessus).
                    Au cours de la période couverte par les échanges susmentionnés, les Par-
                    ties n’ont pas modifié leurs positions respectives quant à l’engagement de
                    poursuites à raison des actes de torture que M. Habré aurait commis. Le
                    fait que, ainsi que cela ressort des écritures et plaidoiries des Parties, les
                    positions de celles-ci n’aient, pour l’essentiel, pas évolué par la suite
                    confirme que les négociations n’ont pas abouti au règlement du différend,
                    et qu’elles ne pouvaient y aboutir. La Cour en conclut qu’il a été satisfait
                    à la condition énoncée au paragraphe 1 de l’article 30 de la convention
                    suivant laquelle le différend ne peut pas être réglé par voie de négociation.
                       60. En ce qui concerne la soumission à l’arbitrage du différend relatif à
                    l’interprétation de l’article 7 de la convention contre la torture, le ministère
                    belge des affaires étrangères a, dans une note verbale en date du 4 mai 2006

                    28




6 CIJ1033.indb 52                                                                                      28/11/13 12:50

                    447 	      obligation de poursuivre ou d’extrader (arrêt)

                    (voir paragraphe 26 ci-dessus), fait observer qu’« une controverse non
                    résolue au sujet de cette interprétation entraînerait un recours à la procé-
                    dure d’arbitrage prévue à l’article 30 de la convention contre la torture ».
                    Dans une note verbale en date du 9 mai 2006 (voir paragraphe 26 ci-­
                    dessus), l’ambassadeur du Sénégal à Bruxelles a répondu comme suit :
                            « Quant à l’éventualité d’un recours de la Belgique à la procédure
                         d’arbitrage prévue à l’article 30 de la convention contre la torture,
                         l’ambassade ne peut qu’en prendre acte en réaffirmant l’attachement
                         du Sénégal aux excellentes relations de coopération existant entre les
                         deux pays et à la lutte contre l’impunité. »
                    La Belgique a directement formulé une demande d’arbitrage dans une note
                    verbale en date du 20 juin 2006 (voir paragraphe 26 ci-dessus). Elle a
                    constaté, dans cette note, que « la tentative de négociation entamée avec le
                    Sénégal en novembre 2005 n’a[vait] pas abouti » ; la Belgique, « conformé-
                    ment à l’article 30, paragraphe 1, de la convention [contre la] torture, [a]
                    demand[é] en conséquence au Sénégal de soumettre le différend à l’arbitrage
                    suivant les modalités à convenir de commun accord ». Dans son ordonnance
                    du 28 mai 2009 sur la demande en indication de mesures conservatoires pré-
                    sentée par la Belgique, la Cour a déjà relevé que cette note verbale
                         « cont[enait] une offre explicite de la Belgique au Sénégal de recourir
                         à une procédure d’arbitrage, conformément au paragraphe 1 de l’ar-
                         ticle 30 de la convention contre la torture, pour régler le différend
                         concernant l’application de la convention au cas de M. Habré »
                         (C.I.J. Recueil 2009, p. 150, par. 52).
                    Dans une note verbale en date du 8 mai 2007 (voir paragraphe 30 ci-­
                    dessus), la Belgique a rappelé « son souhait de constituer un tribunal arbi-
                    tral » et fait observer qu’« aucune réponse ne lui a[vait] été apportée par la
                    République du Sénégal au sujet de cette proposition d’arbitrage ». Bien
                    que le Sénégal soutienne n’avoir pas reçu la note verbale en date
                    du 20 juin 2006, il ne l’a pas mentionné après avoir reçu la note verbale
                    en date du 8 mai 2007. A cette occasion, le Sénégal n’a de nouveau pas
                    répondu à la demande d’arbitrage.
                       61. A la suite de sa demande d’arbitrage, la Belgique n’a pas formulé de
                    proposition détaillée quant aux questions devant être soumises à l’arbi-
                    trage et à l’organisation de la procédure arbitrale. De l’avis de la Cour,
                    cela ne signifie cependant pas qu’il n’ait pas été satisfait à la condition que
                    « les Parties ne parviennent pas à se mettre d’accord sur l’organisation de
                    l’arbitrage ». Un Etat peut en effet attendre, avant de formuler des propo-
                    sitions sur ces aspects, qu’une réponse de principe favorable ait été donnée
                    à sa demande tendant à régler le différend par voie d’arbitrage. Ainsi que
                    la Cour l’a précisé au sujet d’une disposition conventionnelle similaire,
                         « l’absence d’accord entre les parties sur l’organisation d’un arbitrage
                         ne peut … pas se présumer. L’existence d’un tel désaccord ne peut
                         résulter que d’une proposition d’arbitrage faite par le demandeur et

                    29




6 CIJ1033.indb 54                                                                                     28/11/13 12:50

                    448 	      obligation de poursuivre ou d’extrader (arrêt)

                         restée sans réponse de la part du défendeur ou suivie de l’expression
                         par celui-ci de son intention de ne pas l’accepter. » (Activités armées
                         sur le territoire du Congo (nouvelle requête : 2002) (République démo-
                         cratique du Congo c. Rwanda), compétence et recevabilité, arrêt,
                         C.I.J. Recueil 2006, p. 41, par. 92.)
                    La présente espèce est de celles où l’incapacité des Parties à s’entendre sur
                    l’organisation de l’arbitrage résulte de l’absence de toute réponse de la
                    part de l’Etat auquel la demande d’arbitrage a été adressée.
                       62. Aux termes du paragraphe 1 de l’article 30 de la convention contre
                    la torture, au moins six mois doivent s’écouler après la date de la demande
                    d’arbitrage avant que l’affaire soit soumise à la Cour. En la présente
                    espèce, il a été satisfait à cette exigence puisque, lorsque la requête a été
                    déposée, plus de deux années s’étaient écoulées depuis que la demande
                    d’arbitrage avait été formulée.

                                                         *
                       63. Etant donné qu’il a été satisfait aux conditions énoncées au para-
                    graphe 1 de l’article 30 de la convention contre la torture, la Cour conclut
                    qu’elle a compétence pour connaître du différend entre les Parties concer-
                    nant l’interprétation et l’application du paragraphe 2 de l’article 6 et du
                    paragraphe 1 de l’article 7 de cet instrument.
                       Etant parvenue à cette conclusion, la Cour n’estime pas nécessaire de
                    rechercher si elle est également compétente pour connaître de ce même
                    différend sur le fondement des déclarations faites par les Parties en vertu
                    du paragraphe 2 de l’article 36 de son Statut.


                                III. Recevabilité des demandes de la Belgique

                       64. Le Sénégal conteste la recevabilité des demandes de la Belgique. Il
                    soutient que « la Belgique n’a pas qualité pour invoquer la responsabilité
                    internationale du Sénégal en raison du manquement allégué de ce dernier
                    à son obligation de soumettre le cas de H[issène] Habré à ses autorités
                    compétentes pour l’exercice de l’action pénale, à moins qu’il ne l’extrade ».
                    Le Sénégal fait notamment valoir qu’aucune des victimes supposées des
                    actes qui seraient attribuables à M. Habré n’avait la nationalité belge au
                    moment où ceux-ci ont été commis.
                       65. La Belgique ne conteste pas qu’aucune des victimes supposées
                    n’avait la nationalité belge au moment où les infractions alléguées ont été
                    commises. Dans sa requête, elle relevait toutefois que, « [l]a compétence
                    actuelle des juridictions belges étant fondée sur la plainte déposée par un
                    ressortissant belge d’origine tchadienne, la justice belge entend exercer la
                    compétence personnelle passive ». Dans ladite requête, la Belgique priait
                    la Cour de dire et juger que sa demande était recevable. A l’audience, la
                    ­Belgique a également affirmé être dans une « situation particulière », en ce

                    30




6 CIJ1033.indb 56                                                                                   28/11/13 12:50

                    449 	      obligation de poursuivre ou d’extrader (arrêt)

                    qu’« elle s’est prévalue du droit que lui confère l’article 5 d’exercer sa com-
                    pétence et de demander l’extradition ». La Belgique a en outre déclaré que,
                    « [e]n vertu de la convention, tout Etat partie, quelle que soit la nationalité
                    des victimes, est fondé à réclamer l’exécution de l’obligation en question,
                    et peut donc invoquer la responsabilité résultant d’une inexécution ».
                       66. La divergence de vues entre les Parties sur le point de savoir si la Bel-
                    gique est fondée à saisir la Cour de ses demandes contre le Sénégal au sujet
                    de l’application de la convention dans le cas de M. Habré soulève la ques-
                    tion de la qualité pour agir de la Belgique. A cet égard, celle-ci a fondé ses
                    demandes non seulement sur sa qualité de partie à la convention, mais aussi
                    sur l’existence d’un intérêt particulier qui la distinguerait des autres parties à
                    cet instrument et lui conférerait un droit spécifique dans le cas de M. Habré.
                       67. La Cour commencera par rechercher si le seul fait d’être partie à la
                    convention est suffisant pour qu’un Etat soit fondé à la saisir d’une
                    demande tendant à ce qu’elle ordonne à un autre Etat partie de mettre fin
                    à des manquements allégués aux obligations que lui impose cet instrument.
                       68. Ainsi qu’il est précisé dans son préambule, l’objet et le but de la
                    convention est « d’accroître l’efficacité de la lutte contre la torture … dans
                    le monde entier ». En raison des valeurs qu’ils partagent, les Etats parties
                    à cet instrument ont un intérêt commun à assurer la prévention des actes
                    de torture et, si de tels actes sont commis, à veiller à ce que leurs auteurs
                    ne bénéficient pas de l’impunité. Les obligations qui incombent à un Etat
                    partie de procéder à une enquête préliminaire en vue d’établir les faits et
                    de soumettre l’affaire à ses autorités compétentes pour l’exercice de l’ac-
                    tion pénale s’appliquent du fait de la présence de l’auteur présumé sur son
                    territoire, quelle que soit la nationalité de l’intéressé ou celle des victimes,
                    et quel que soit le lieu où les infractions alléguées ont été commises. Tous
                    les autres Etats parties à la convention ont un intérêt commun à ce que
                    l’Etat sur le territoire duquel se trouve l’auteur présumé respecte ces obli-
                    gations. Cet intérêt commun implique que les obligations en question
                    s’imposent à tout Etat partie à la convention à l’égard de tous les autres
                    Etats parties. L’ensemble des Etats parties ont « un intérêt juridique » à ce
                    que les droits en cause soient protégés (Barcelona Traction, Light and
                    Power Company, Limited (Belgique c. Espagne), deuxième phase, arrêt,
                    C.I.J. Recueil 1970, p. 32, par. 33). Les obligations correspondantes
                    peuvent donc être qualifiées d’« obligations erga omnes partes », en ce sens
                    que, quelle que soit l’affaire, chaque Etat partie a un intérêt à ce qu’elles
                    soient respectées. De ce point de vue, les dispositions pertinentes de la
                    convention contre la torture sont comparables à celles de la convention
                    pour la prévention et la répression du crime de génocide, au sujet des-
                    quelles la Cour a fait observer ce qui suit :
                             « Dans une telle convention, les Etats contractants n’ont pas d’in-
                          térêts propres ; ils ont seulement tous et chacun un intérêt commun,
                          celui de préserver les fins supérieures qui sont la raison d’être de la
                          convention. » (Réserves à la convention pour la prévention et la répres-
                          sion du crime de génocide, avis consultatif, C.I.J. Recueil 1951, p. 23.)
                          

                    31




6 CIJ1033.indb 58                                                                                        28/11/13 12:50

                    450 	      obligation de poursuivre ou d’extrader (arrêt)

                      69. L’intérêt commun des Etats parties à ce que soient respectées les
                    obligations pertinentes énoncées dans la convention contre la torture
                    implique que chacun d’entre eux puisse demander qu’un autre Etat partie,
                    qui aurait manqué auxdites obligations, mette fin à ces manquements. Si
                    un intérêt particulier était requis à cet effet, aucun Etat ne serait, dans
                    bien des cas, en mesure de présenter une telle demande. Il s’ensuit que
                    tout Etat partie à la convention contre la torture peut invoquer la respon-
                    sabilité d’un autre Etat partie dans le but de faire constater le manque-
                    ment allégué de celui-ci à des obligations erga omnes partes, telles que
                    celles qui lui incombent en application du paragraphe 2 de l’article 6 et du
                    paragraphe 1 de l’article 7, et de mettre fin à un tel manquement.
                      70. Dès lors, la Cour conclut qu’en la présente espèce la Belgique a, en
                    tant qu’Etat partie à la convention contre la torture, qualité pour invo-
                    quer la responsabilité du Sénégal à raison des manquements allégués de
                    celui-ci aux obligations prévues au paragraphe 2 de l’article 6 et au para-
                    graphe 1 de l’article 7 de la convention. Dès lors, les demandes de la Bel-
                    gique fondées sur ces dispositions sont recevables.
                      En conséquence, il n’y a pas lieu pour la Cour de se prononcer sur la
                    question de savoir si la Belgique a aussi un intérêt particulier à ce que le
                    Sénégal se conforme aux dispositions pertinentes de la convention dans le
                    cas de M. Habré.


                     IV. Les violations alléguées de la convention contre la torture

                       71. Dans sa requête introductive d’instance, la Belgique a demandé à
                    la Cour de dire et de juger que le Sénégal a l’obligation de poursuivre
                    pénalement M. Habré et, à défaut, de l’extrader vers la Belgique. Dans ses
                    conclusions finales, la Belgique a prié la Cour de dire et de juger que le
                    Sénégal a violé et viole ses obligations au titre de l’article 6, paragraphe 2,
                    et de l’article 7, paragraphe 1, de cette convention, en s’abstenant de
                    poursuivre pénalement M. Habré, à défaut de l’extrader.

                       72. La Belgique a souligné au cours de la procédure que les obligations
                    découlant de l’article 5, paragraphe 2, de l’article 6, paragraphe 2, et de
                    l’article 7, paragraphe 1, sont étroitement liées entre elles dans le cadre de
                    la réalisation de l’objet et du but de la convention qui consiste, selon son
                    préambule, à « accroître l’efficacité de la lutte contre la torture ». Ainsi,
                    l’introduction en droit interne de la législation appropriée (article 5, para-
                    graphe 2) permettrait à l’Etat sur le territoire duquel se trouve le suspect
                    de procéder immédiatement à une enquête préliminaire en vue d’établir
                    les faits (article 6, paragraphe 2), étape nécessaire pour que cet Etat
                    puisse, en connaissance de cause, soumettre l’affaire à ses autorités com-
                    pétentes pour l’exercice de l’action pénale (article 7, paragraphe 1).
                       73. Le Sénégal conteste les allégations de la Belgique et considère qu’il
                    n’a violé aucune disposition de la convention contre la torture. Selon lui,
                    la convention décompose l’obligation aut dedere aut judicare en une série

                    32




6 CIJ1033.indb 60                                                                                     28/11/13 12:50

                    451 	      obligation de poursuivre ou d’extrader (arrêt)

                    d’actions qu’un Etat devrait accomplir, et les mesures qu’il a prises
                    jusque-là attestent le respect de ses engagements internationaux. Le Séné-
                    gal fait d’abord observer qu’il aurait pris le parti non d’extrader M. Habré
                    mais bien d’organiser son procès et de le juger. Il soutient qu’il a procédé
                    à des réformes constitutionnelles et législatives en 2007-2008, conformé-
                    ment à l’article 5 de la convention, pour se donner les moyens de tenir un
                    procès juste et équitable, dans un délai raisonnable, contre l’auteur pré-
                    sumé des crimes en cause. Il déclare en outre avoir pris des mesures res-
                    trictives de liberté à l’encontre de M. Habré, en application de l’article 6
                    de la convention, mais aussi des mesures dans le cadre de la préparation
                    du procès de M. Habré, envisagé sous l’égide de l’Union africaine, qui
                    doivent être considérées comme constituant un commencement d’exécu-
                    tion de l’obligation de poursuivre prévue à l’article 7 de la convention. Le
                    Sénégal ajoute que la Belgique ne saurait lui dicter une orientation précise
                    dans la manière de s’acquitter de ses engagements découlant de la conven-
                    tion, étant donné que la manière de remplir une obligation internationale,
                    notamment dans un cas où l’Etat doit prendre des mesures d’application
                    interne, est, dans une très large mesure, laissée à la discrétion de cet Etat.
                       74. Bien que la Cour n’ait pas compétence, pour les raisons indiquées
                    plus haut, aux fins de connaître en l’espèce de la violation alléguée du
                    paragraphe 2 de l’article 5 de la convention, elle relève que la mise en
                    œuvre par l’Etat de son obligation d’établir la compétence universelle de
                    ses juridictions pour connaître du crime de torture est une condition
                    nécessaire pour pouvoir procéder à une enquête préliminaire (article 6,
                    paragraphe 2) et soumettre l’affaire à ses autorités compétentes pour
                    l’exercice de l’action pénale (article 7, paragraphe 1). L’ensemble de ces
                    obligations vise à permettre l’engagement de poursuites contre le suspect,
                    à défaut d’extradition, et la réalisation de l’objet et du but de la conven-
                    tion, qui est d’accroître l’efficacité de la lutte contre la torture, en évitant
                    l’impunité des auteurs de tels actes.
                       75. L’obligation de l’Etat d’incriminer la torture et d’établir sa compé-
                    tence pour en connaître trouve son équivalent dans les dispositions de
                    nombreuses conventions internationales de lutte contre les crimes interna-
                    tionaux. Cette obligation, qui doit être mise en œuvre par l’Etat concerné
                    dès qu’il est lié par la convention, a notamment un caractère préventif et
                    dissuasif puisque, en se dotant de l’arsenal juridique nécessaire pour
                    poursuivre ce type d’infraction, les Etats parties garantissent l’interven-
                    tion de leur système judiciaire à cet effet et s’engagent à coordonner leurs
                    efforts pour éliminer tout risque d’impunité. Ce caractère préventif est
                    d’autant plus marqué que le nombre des Etats parties est élevé. Ainsi, la
                    convention contre la torture réunit 150 Etats qui se sont engagés à pour-
                    suivre les suspects notamment sur la base de la compétence universelle.

                      76. La Cour estime que, en adoptant seulement en 2007 la législation
                    requise, le Sénégal a retardé la soumission de l’affaire à ses autorités com-
                    pétentes pour l’exercice de l’action pénale. En effet, la cour d’appel de
                    Dakar a été amenée à considérer que les juridictions sénégalaises étaient

                    33




6 CIJ1033.indb 62                                                                                      28/11/13 12:50

                    452 	      obligation de poursuivre ou d’extrader (arrêt)

                    incompétentes pour connaître des poursuites contre M. Habré, inculpé de
                    complicité de crimes contre l’humanité, d’actes de torture et de barbarie,
                    faute d’une législation appropriée qui permette de telles poursuites dans
                    l’ordre juridique interne (voir paragraphe 18 ci-dessus). La cour d’appel
                    de Dakar a d’ailleurs estimé que
                         « le législateur sénégalais devrait parallèlement à la réforme entre-
                         prise dans le code pénal apporter des modifications à l’article 669 du
                         code de procédure pénale en y incluant l’incrimination de torture,
                         qu’en le faisant il se mettrait en harmonie avec les objectifs de la
                         convention » (cour d’appel (Dakar), chambre d’accusation, Ministère
                         public et François Diouf c. Hissène Habré, arrêt no 135 en date du
                         4 juillet 2000).
                    Cet arrêt a ensuite été confirmé par la Cour de cassation sénégalaise
                    (Cour de cassation, première chambre statuant en matière pénale,
                    ­Souleymane Guengueng et autres c. Hissène Habré, arrêt no 14 en date
                      du 20 mars 2001).
                        77. Ainsi, le fait que la législation requise ait été adoptée seulement
                      en 2007 a nécessairement affecté l’exécution par le Sénégal de ses obliga-
                     tions découlant du paragraphe 2 de l’article 6 et du paragraphe 1 de l’ar-
                     ticle 7 de la convention.
                        78. La Cour, ayant à l’esprit le lien qui existe entre les différentes
                     dispositions de la convention, s’attachera maintenant à analyser les
                     ­
                     ­violations alléguées du paragraphe 2 de l’article 6 et du paragraphe 1
                      de l’article 7 de la convention.

                          A. La violation alléguée de l’obligation prévue au paragraphe 2
                                           de l’article 6 de la convention
                       79. Aux termes du paragraphe 2 de l’article 6 de la convention, l’Etat
                    sur le territoire duquel se trouve la personne soupçonnée d’avoir commis
                    des actes de torture « procède immédiatement à une enquête préliminaire
                    en vue d’établir les faits ».
                       80. La Belgique considère que cette obligation procédurale s’impose à
                    l’évidence au Sénégal, puisque celui-ci doit disposer d’informations aussi
                    complètes que possible pour décider, s’il y a lieu, soit de saisir le ministère
                    public, soit, si cela est possible, d’extrader le suspect. L’Etat sur le terri-
                    toire duquel se trouve le suspect devrait prendre des mesures effectives
                    pour rassembler les preuves, au besoin par le moyen de l’entraide judi-
                    ciaire, en délivrant des commissions rogatoires auprès des pays suscep-
                    tibles de l’assister. La Belgique estime que le Sénégal, en ne prenant pas
                    ces mesures, a violé l’obligation que lui impose le paragraphe 2 de l’ar-
                    ticle 6 de la convention. Elle souligne qu’elle a pourtant proposé au Séné-
                    gal d’émettre une commission rogatoire pour accéder aux preuves qui
                    sont aux mains des juges belges (voir paragraphe 30 ci-dessus).
                       81. En réponse à la question posée par un membre de la Cour à propos
                    de l’interprétation de l’obligation prévue au paragraphe 2 de l’article 6 de

                    34




6 CIJ1033.indb 64                                                                                     28/11/13 12:50

                    453 	      obligation de poursuivre ou d’extrader (arrêt)

                    la convention, la Belgique a souligné que la nature de l’enquête prescrite
                    au paragraphe 2 de l’article 6 dépend, dans une certaine mesure, du sys-
                    tème juridique concerné, mais également des circonstances propres à l’af-
                    faire en cause. Il s’agirait de l’enquête effectuée avant que l’affaire ne soit
                    transmise aux autorités chargées des poursuites, si l’Etat décide d’exercer
                    sa compétence. Enfin, la Belgique rappelle que le paragraphe 4 de cet
                    article prévoit que les Etats intéressés doivent être informés des conclu-
                    sions de l’enquête afin qu’ils puissent demander éventuellement l’extradi-
                    tion de la personne mise en cause. Selon la Belgique, la Cour ne dispose
                    d’aucun élément concernant la conduite par le Sénégal d’une enquête pré-
                    liminaire, et elle en déduit que le Sénégal a violé le paragraphe 2 de l’ar-
                    ticle 6 de la convention.
                       82. Le Sénégal, en réponse à la même question, a soutenu que l’en-
                    quête vise à l’établissement des faits mais qu’elle ne débouche pas forcé-
                    ment sur des poursuites, dans la mesure où le procureur pourrait, au vu
                    des résultats de cette enquête, considérer qu’il n’y a pas lieu de pour-
                    suivre. Il considère qu’il s’agit simplement d’une obligation de moyens, à
                    laquelle il aurait satisfait.
                       83. De l’avis de la Cour, l’enquête préliminaire, prévue au paragraphe 2
                    de l’article 6, est destinée, comme toute enquête menée par les autorités
                    compétentes, à corroborer ou non les soupçons qui pèsent sur la personne
                    concernée. Cette enquête est conduite par les autorités qui sont chargées
                    d’établir un dossier en rassemblant les faits et les éléments de preuve, qu’il
                    s’agisse de documents ou de témoignages se rapportant aux événements
                    en cause et à l’implication éventuelle du suspect dans le contexte en ques-
                    tion. Ainsi, la coopération des autorités tchadiennes aurait dû être sollici-
                    tée, dans le cas d’espèce, de même que celle de tout autre Etat auprès
                    duquel des plaintes en relation avec cette affaire ont été déposées, pour
                    permettre à l’Etat de s’acquitter de son obligation de procéder à une
                    enquête préliminaire.
                       84. D’ailleurs, la convention souligne que, lorsqu’elles opèrent dans le
                    cadre de la compétence universelle, les autorités concernées doivent être
                    aussi exigeantes en matière de preuve que lorsqu’elles sont compétentes
                    en vertu d’un lien avec l’affaire en cause. C’est ainsi que le paragraphe 2
                    de l’article 7 de la convention stipule :
                            « Dans les cas visés au paragraphe 2 de l’article 5, les règles de
                         preuve qui s’appliquent aux poursuites et à la condamnation ne sont
                         en aucune façon moins rigoureuses que celles qui s’appliquent dans
                         les cas visés au paragraphe 1 de l’article 5. »
                      85. La Cour relève que le Sénégal n’a versé au dossier aucun élément
                    démontrant que celui-ci a conduit une telle enquête au sujet de M. Habré,
                    en application du paragraphe 2 de l’article 6 de la convention. Il ne suffit
                    pas, comme le soutient le Sénégal, que l’Etat partie à la convention ait
                    adopté toutes les mesures législatives pour sa mise en œuvre, il faut encore
                    qu’il exerce sa compétence sur tout acte de torture en cause, en commen-
                    çant par établir les faits. L’interrogatoire de première comparution auquel

                    35




6 CIJ1033.indb 66                                                                                     28/11/13 12:50

                    454 	      obligation de poursuivre ou d’extrader (arrêt)

                    le juge d’instruction au tribunal régional hors classe de Dakar a procédé
                    aux fins de constater l’identité de M. Habré et de lui faire connaître les
                    faits qui lui étaient imputés ne peut être considéré comme la mise en
                    œuvre de l’obligation prévue au paragraphe 2 de l’article 6, puisqu’il
                    n’impliquait pas d’enquête relative aux charges pesant sur M. Habré.

                       86. Alors que le choix des moyens, pour mener l’enquête, reste entre
                    les mains des Etats parties, en tenant compte notamment de l’affaire
                    concernée, le paragraphe 2 de l’article 6 de la convention requiert que des
                    mesures soient prises aussitôt que le suspect est identifié sur le territoire
                    de l’Etat, afin de conduire une enquête au sujet de ladite affaire. En effet,
                    cette disposition doit être interprétée à la lumière de l’objet et du but de
                    la convention, qui est d’accroître l’efficacité de la lutte contre la torture.
                    L’établissement des faits en question, qui constitue une étape indispen-
                    sable dans ce processus, s’imposait en l’espèce, au moins à partir de l’an
                    2000, lorsqu’une plainte a été déposée au Sénégal contre M. Habré (voir
                    paragraphe 17 ci-dessus).
                       87. La Cour relève qu’une nouvelle plainte a été déposée contre
                    M. Habré à Dakar en 2008 (voir paragraphe 32 ci-dessus), après les modi-
                    fications législatives et constitutionnelles intervenues respectivement en
                    2007 et 2008 afin de satisfaire aux exigences du paragraphe 2 de l’article 5
                    de la convention (voir paragraphes 28 et 31 ci-dessus). Mais rien dans les
                    éléments soumis à la Cour n’indique qu’une enquête préliminaire ait été
                    ouverte à la suite de cette seconde plainte. D’ailleurs, le Sénégal a déclaré
                    en 2010, devant la Cour de justice de la CEDEAO, qu’aucune procédure
                    ou aucun acte de poursuite n’étaient pendants contre M. Habré devant
                    ses juridictions.
                       88. La Cour constate que les autorités sénégalaises n’ont pas immédia-
                    tement engagé une enquête préliminaire dès le moment où elles ont eu des
                    raisons de soupçonner M. Habré, qui se trouvait sur leur territoire, d’être
                    responsable d’actes de torture. Ce moment se situe, au plus tard, à la date
                    du dépôt de la première plainte contre l’intéressé en 2000.
                       La Cour conclut en conséquence que le Sénégal a manqué à son obliga-
                    tion au titre du paragraphe 2 de l’article 6 de la convention.

                          B. La violation alléguée de l’obligation prévue au paragraphe 1
                                           de l’article 7 de la convention
                      89. Aux termes du paragraphe 1 de l’article 7 de la convention :
                            « L’Etat partie sur le territoire sous la juridiction duquel l’auteur
                         présumé d’une infraction visée à l’article 4 est découvert, s’il n’ex-
                         trade pas ce dernier, soumet l’affaire, dans les cas visés à l’article 5, à
                         ses autorités compétentes pour l’exercice de l’action pénale. »

                      90. Ainsi qu’il ressort des travaux préparatoires de la convention, le
                    paragraphe 1 de l’article 7 s’inspire d’une disposition similaire contenue

                    36




6 CIJ1033.indb 68                                                                                      28/11/13 12:50

                    455 	      obligation de poursuivre ou d’extrader (arrêt)

                    dans la convention pour la répression de la capture illicite d’aéronefs,
                    signée à La Haye le 16 décembre 1970. L’obligation de soumettre l’affaire
                    aux autorités compétentes pour l’exercice de l’action pénale (ci-après
                    l’« obligation de poursuivre ») a été conçue de manière à laisser à celles-ci
                    le soin de décider s’il y a lieu ou non d’engager des poursuites, dans le
                    respect de l’indépendance du système judiciaire respectif des Etats parties.
                    Les deux conventions précitées soulignent d’ailleurs que ces autorités
                    prennent leur décision dans les mêmes conditions que pour toute infrac-
                    tion de droit commun de caractère grave en vertu du droit de cet Etat
                    (paragraphe 2 de l’article 7 de la convention contre la torture et article 7
                    de la convention de La Haye de 1970). Il en découle que les autorités
                    compétentes saisies gardent la maîtrise du déclenchement des poursuites,
                    en fonction des preuves à leur disposition et des règles pertinentes de la
                    procédure pénale.
                       91. L’obligation de poursuivre prévue au paragraphe 1 de l’article 7 est
                    normalement mise en œuvre, dans le contexte de la convention contre la
                    torture, après que l’Etat s’est acquitté des autres obligations prévues dans
                    les articles précédents, qui lui imposent d’adopter une législation adé-
                    quate pour incriminer la torture, de conférer à ses tribunaux une compé-
                    tence universelle en la matière et d’effectuer une enquête pour établir les
                    faits. Ces obligations, dans leur ensemble, peuvent être considérées comme
                    des éléments d’un même dispositif conventionnel visant à éviter que les
                    suspects ne puissent échapper à la mise en jeu, s’il y a lieu, de leur respon-
                    sabilité pénale. La demande de la Belgique relative à l’application du
                    paragraphe 1 de l’article 7 soulève un certain nombre de questions, quant
                    à la nature et au sens de l’obligation qu’il contient, à sa portée temporelle,
                    ainsi qu’à sa mise en œuvre en l’espèce.

                    1. La nature et le sens de l’obligation prévue au paragraphe 1 de l’article 7
                       92. Selon la Belgique, l’Etat est tenu de poursuivre le suspect à partir
                    du moment où il se trouve sur son territoire, qu’il ait ou non fait l’objet
                    d’une demande d’extradition vers l’un des pays visés à l’article 5, para-
                    graphe 1 — c’est-à-dire si l’infraction a été commise sur le territoire de cet
                    Etat ou si l’un de ses ressortissants en est soit l’auteur présumé, soit la
                    victime —, ou à l’article 5, paragraphe 3, c’est-à-dire d’autres Etats dont
                    la compétence pénale est exercée conformément aux lois nationales. Dans
                    les cas prévus à l’article 5, l’Etat peut consentir à l’extradition. Il s’agit là
                    d’une possibilité ouverte par la convention, et tel serait le sens de la
                    maxime aut dedere aut judicare conformément à la convention. Ainsi, si
                    l’Etat n’opte pas pour l’extradition, son obligation de poursuivre demeure
                    entière. Pour la Belgique, ce n’est que si, pour une raison ou une autre,
                    l’Etat concerné n’engage pas de poursuites, et qu’une demande d’extradi-
                    tion lui a été adressée, qu’il doit procéder à celle-ci pour ne pas manquer
                    à l’obligation centrale dictée par la convention.
                       93. Pour sa part, le Sénégal estime que la convention lui impose certes
                    l’obligation de poursuivre M. Habré, ce qu’il aurait entrepris de faire en

                    37




6 CIJ1033.indb 70                                                                                       28/11/13 12:50

                    456 	      obligation de poursuivre ou d’extrader (arrêt)

                    suivant le processus juridique prévu par ce texte, mais il estime n’avoir
                    aucune obligation à l’égard de la Belgique, au titre de la convention, d’ex-
                    trader l’intéressé.
                       94. La Cour considère que le paragraphe 1 de l’article 7 impose à l’Etat
                    concerné l’obligation de soumettre l’affaire à ses autorités compétentes
                    pour l’exercice de l’action pénale, indépendamment de l’existence, au pré-
                    alable, d’une demande d’extradition à l’encontre du suspect. C’est pour
                    cela que le paragraphe 2 de l’article 6 oblige l’Etat à procéder immédiate-
                    ment à une enquête préliminaire, aussitôt que le suspect se trouve sur son
                    territoire. L’obligation de saisine des autorités compétentes, en vertu du
                    paragraphe 1 de l’article 7, peut déboucher ou non sur l’engagement de
                    poursuites en fonction de l’appréciation par celles-ci des éléments de
                    preuve à leur disposition, relatifs aux charges qui pèsent sur le suspect.
                       95. En revanche, si l’Etat sur le territoire duquel se trouve le suspect est
                    saisi d’une demande d’extradition dans l’un des cas prévus par les disposi-
                    tions de la convention, il peut se libérer de son obligation de poursuivre en
                    faisant droit à la demande d’extradition. Il en résulte que le choix entre
                    l’extradition et l’engagement des poursuites, en vertu de la convention, ne
                    revient pas à mettre les deux éléments de l’alternative sur le même plan. En
                    effet, l’extradition est une option offerte par la convention à l’Etat, alors
                    que la poursuite est une obligation internationale, prévue par la conven-
                    tion, dont la violation engage la responsabilité de l’Etat pour fait illicite.

                    2. La portée temporelle de l’obligation prévue au paragraphe 1 de l’article 7
                       96. Un membre de la Cour a demandé aux Parties, en premier lieu, si
                    les obligations incombant au Sénégal en vertu du paragraphe 1 de l’ar-
                    ticle 7 de la convention s’appliquaient aux infractions prétendument com-
                    mises avant le 26 juin 1987, date à laquelle la convention est entrée en
                    vigueur pour le Sénégal et, en deuxième lieu, si, dans les circonstances de
                    la présente affaire, lesdites obligations s’étendaient aux infractions préten-
                    dument commises avant le 25 juin 1999, date à laquelle la convention est
                    entrée en vigueur pour la Belgique (voir paragraphe 19 ci-dessus). Ces
                    questions se rapportent à l’application dans le temps du paragraphe 1 de
                    l’article 7 de la convention, en fonction du moment où les infractions sont
                    présumées avoir été commises et des dates d’entrée en vigueur de la
                    convention pour chacune des Parties.
                       97. Dans leurs réponses, les Parties conviennent que les actes de tor-
                    ture sont considérés par le droit international coutumier comme des
                    crimes internationaux, indépendamment de la convention.
                       98. En ce qui concerne le premier aspect de la question posée par le
                    membre de la Cour, sur le point de savoir si la convention s’applique aux
                    infractions commises avant le 26 juin 1987, la Belgique soutient que la
                    violation alléguée de l’obligation aut dedere aut judicare s’est produite
                    après l’entrée en vigueur de la convention pour le Sénégal, quand bien
                    même les actes de torture allégués se seraient produits avant cette date.
                    En outre, la Belgique fait valoir que le paragraphe 1 de l’article 7 vise à

                    38




6 CIJ1033.indb 72                                                                                     28/11/13 12:50

                    457 	      obligation de poursuivre ou d’extrader (arrêt)

                    renforcer le droit existant en énonçant des obligations procédurales spé-
                    cifiques dont l’objet est d’assurer qu’il n’y aura pas d’impunité et que,
                    dans ces conditions, ces obligations de procédure pourraient s’appliquer
                    à des crimes commis avant l’entrée en vigueur de la convention pour le
                    Séné­­gal. Ce dernier, de son côté, ne nie pas que l’obligation prévue au
                    paragraphe 1 de l’article 7 puisse s’appliquer aux infractions ­prétendument
                    commises avant le 26 juin 1987.
                       99. Selon la Cour, l’interdiction de la torture relève du droit inter­
                    national coutumier et elle a acquis le caractère de norme impérative
                    (jus cogens).
                       Cette interdiction repose sur une pratique internationale élargie et sur
                    l’opinio juris des Etats. Elle figure dans de nombreux instruments inter­
                    nationaux à vocation universelle (notamment la Déclaration universelle
                    des droits de l’homme de 1948 ; les conventions de Genève pour la protec-
                    tion des victimes de guerre de 1949 ; le Pacte international relatif aux
                    droits civils et politiques de 1966 ; la résolution 3452/30 de l’Assemblée
                    générale sur la protection de toutes les personnes contre la torture et
                    autres peines ou traitements cruels, inhumains ou dégradants, en date
                    du 9 décembre 1975), et elle a été introduite dans le droit interne de la
                    quasi-totalité des Etats ; enfin, les actes de torture sont dénoncés
                    ­régulièrement au sein des instances nationales et internationales.
                       100. Toutefois, l’obligation de poursuivre les auteurs présumés d’actes
                     de torture, en vertu de la convention, ne s’applique qu’aux faits survenus
                     après son entrée en vigueur pour l’Etat concerné. L’article 28 de la
                     convention de Vienne sur le droit des traités, qui reflète le droit coutumier
                     en la matière, dispose que :
                           « A moins qu’une intention différente ne ressorte du traité ou ne
                         soit par ailleurs établie, les dispositions d’un traité ne lient pas une
                         partie en ce qui concerne un acte ou fait antérieur à la date d’entrée
                         en vigueur de ce traité au regard de cette partie ou une situation qui
                         avait cessé d’exister à cette date. »
                    La Cour relève que rien dans la convention contre la torture ne révèle une
                    intention d’obliger un Etat partie à incriminer, en vertu de l’article 4, les
                    actes de torture intervenus préalablement à son entrée en vigueur pour cet
                    Etat, ni à établir sa compétence pour de tels actes, conformément à
                    ­l’article 5. Il en découle, selon la Cour, que l’obligation de poursuivre,
                     prévue à l’article 7, paragraphe 1, de la convention ne s’applique pas à de
                     tels actes.
                        101. Le Comité contre la torture a souligné, en particulier, dans sa
                     décision rendue le 23 novembre 1989 dans l’affaire O. R., M. M. et M. S.
                     c. Argentine (communications nos 1/1988, 2/1988 et 3/1988, décision du
                    23 novembre 1989, par. 7.5, Documents officiels de l’Assemblée générale,
                    quarante-cinquième session, supplément no 44, Nations Unies, doc. A/45/44,
                    annexe V, p. 118) que « les cas de « torture » aux fins de la convention ne
                    peuvent s’entendre que des cas de torture survenus après l’entrée en
                    vigueur de la convention ». Cependant, lorsque le Comité a examiné le cas

                    39




6 CIJ1033.indb 74                                                                                    28/11/13 12:50

                    458 	      obligation de poursuivre ou d’extrader (arrêt)

                    de M. Habré, la question de la portée temporelle des obligations conte-
                    nues dans la convention n’avait pas été soulevée et le Comité ne s’est
                    pas penché d’office sur cette question (Guengueng et autres c. Sénégal
                    (communication no 181/2001, décision du 17 mai 2006, Nations Unies,
                    doc. CAT/C/36/D/181/2001)).
                       102. La Cour conclut que l’obligation de poursuivre incombant au
                    Sénégal, en vertu du paragraphe 1 de l’article 7 de la convention, ne vaut
                    pas pour les actes prétendument commis avant l’entrée en vigueur de cet
                    instrument à son égard, le 26 juin 1987. Elle rappellera toutefois que,
                    parmi les griefs formulés à l’encontre de M. Habré, figurent nombre d’in-
                    fractions graves prétendument commises après cette date (voir para-
                    graphes 17, 19-21 et 32 ci-dessus). En conséquence, le Sénégal est dans
                    l’obligation de soumettre les allégations relatives à ces actes à ses autori-
                    tés compétentes pour l’exercice de l’action pénale. Bien que la convention
                    n’impose pas au Sénégal d’engager des poursuites en ce qui concerne des
                    actes qui ont été commis avant le 26 juin 1987, rien dans cet instrument
                    ne l’empêche de procéder ainsi.
                       103. La Cour en vient maintenant au second aspect de la question
                    posée par un membre de la Cour, sur le point de savoir quel était l’effet
                    de la date d’entrée en vigueur de la convention, pour la Belgique, sur la
                    portée de l’obligation de poursuivre. La Belgique soutient que le Sénégal
                    était toujours tenu par l’obligation de poursuivre M. Habré, après qu’elle
                    est devenue elle-même partie à cette convention, et qu’elle serait dès lors
                    en droit d’en invoquer devant la Cour les manquements survenus après le
                    25 juillet 1999. Le Sénégal conteste à la Belgique le droit de mettre en
                    cause sa responsabilité pour des faits qui seraient antérieurs à cette date.
                    Il considère que l’obligation prévue au paragraphe 1 de l’article 7 appar-
                    tient à « la catégorie des obligations erga omnes divisibles », dans la mesure
                    où seul l’Etat lésé pouvait en demander la sanction. Le Sénégal en déduit
                    que la Belgique ne pouvait se prévaloir du statut d’Etat lésé pour des faits
                    antérieurs au 25 juillet 1999 et n’était pas à même de réclamer une appli-
                    cation rétroactive de la convention à son égard.
                       104. Selon la Cour, la Belgique est en droit de lui demander, à compter
                    du 25 juillet 1999, date à laquelle elle est devenue partie à la convention,
                    de se prononcer sur le respect par le Sénégal de son obligation au titre du
                    paragraphe 1 de l’article 7. Dans le cas d’espèce, la Cour relève que la
                    Belgique invoque la responsabilité du Sénégal pour le comportement de
                    celui-ci à partir de l’an 2000, lorsqu’une plainte a été déposée contre
                    M. Habré au Sénégal (voir paragraphe 17 ci-dessus).
                       105. La Cour note que les constatations qui précèdent valent égale-
                    ment pour l’application dans le temps de l’article 6, paragraphe 2, de la
                    convention.

                    3. La mise en œuvre de l’obligation prévue au paragraphe 1 de l’article 7
                       106. La Belgique, tout en reconnaissant que le délai d’exécution de
                    l’obligation de poursuivre dépend des circonstances de chaque affaire et

                    40




6 CIJ1033.indb 76                                                                                    28/11/13 12:50

                    459 	      obligation de poursuivre ou d’extrader (arrêt)

                    en particulier des preuves assemblées, estime que l’Etat sur le territoire
                    duquel se trouve le suspect ne peut retarder indéfiniment l’exécution de
                    l’obligation qui lui incombe de saisir les autorités compétentes pour
                    l’exercice de l’action pénale. Les atermoiements de celui-ci pourraient,
                    selon la Belgique, porter atteinte aussi bien aux droits des victimes qu’à
                    ceux de l’accusé. Quant aux difficultés financières invoquées par le Séné-
                    gal (voir paragraphes 28-29 et 33 ci-dessus), elles ne sauraient justifier que
                    celui-ci n’ait rien entrepris pour mener l’enquête et engager les poursuites.
                       107. Il en irait de même, selon la Belgique, de la saisine par le Sénégal
                    de l’Union africaine en janvier 2006, laquelle ne dispenserait pas ce pays
                    de s’acquitter de ses obligations au titre de la convention. D’ailleurs, la
                    conférence des chefs d’Etat et de gouvernement de l’Union africaine, lors
                    de sa septième session en juillet 2006 (voir paragraphe 23 ci-dessus), avait
                    mandaté le Sénégal pour « poursuivre et faire juger, au nom de l’Afrique,
                    Hissène Habré par une juridiction sénégalaise avec les garanties d’un pro-
                    cès juste » (Union africaine, doc. Assembly/AU/DEC.127 (VII), par. 5).
                       108. Quant aux difficultés d’ordre juridique que le Sénégal aurait ren-
                    contrées dans l’exécution de ses obligations aux termes de la convention,
                    la Belgique soutient que le Sénégal ne saurait invoquer son droit interne
                    pour se soustraire à sa responsabilité internationale. En outre, la Belgique
                    rappelle que l’arrêt de la Cour de justice de la CEDEAO en date du
                    18 novembre 2010 (voir paragraphe 35 ci-dessus), qui considère que la
                    règle de non-rétroactivité des lois pénales pourrait être violée par la modi-
                    fication du code pénal sénégalais intervenue en 2007 et qui estime que
                    la procédure contre Hissène Habré devrait être menée devant une juri­
                    diction ad hoc à caractère international, ne saurait être invoqué à son
                    encontre. La Belgique souligne que, si le Sénégal se trouve désormais
                    confronté à une situation de conflit entre deux obligations internationales
                    du fait de cette décision, cela résulte de ses propres carences dans la mise
                    en œuvre de la convention contre la torture.
                       109. Le Sénégal a pour sa part réitéré, tout au long de la procédure,
                    son intention de se conformer à l’obligation que lui impose le para-
                    graphe 1 de l’article 7 de la convention, en prenant les mesures nécessaires
                    pour engager des poursuites contre M. Habré. Le Sénégal soutient qu’il
                    n’a cherché des appuis financiers que pour préparer le procès dans de
                    bonnes conditions, étant donné les singularités de celui-ci, compte tenu
                    du nombre des victimes, de l’éloignement des témoins et de la difficulté de
                    rassembler les preuves. Il prétend n’avoir jamais voulu, par ce biais, justi-
                    fier l’inexécution de ses obligations conventionnelles. De même, le Séné-
                    gal n’aurait pas entendu, en saisissant l’Union africaine, se décharger de
                    ses obligations.
                       110. En outre, le Sénégal relève que l’arrêt de la Cour de justice de la
                    CEDEAO n’est pas une contrainte d’ordre interne. Tout en gardant à
                    l’esprit son devoir de respecter son obligation conventionnelle, il n’en est
                    pas moins soumis à l’autorité de la décision de cette Cour commu­
                    nautaire. Ainsi, cette décision aurait enjoint au Sénégal de changer le­
                    processus commencé en 2006 et qui devait déboucher sur un procès à

                    41




6 CIJ1033.indb 78                                                                                    28/11/13 12:50

                    460 	      obligation de poursuivre ou d’extrader (arrêt)

                    l’échelle nationale, pour mobiliser les efforts afin de créer un tribunal ad
                    hoc à caractère international, mécanisme dont la mise en place serait plus
                    lourde.
                       111. La Cour considère que les obligations qui incombent au Sénégal
                    au titre de la convention ne sauraient être affectées par la décision de la
                    Cour de justice de la CEDEAO.
                       112. La Cour est d’avis que les difficultés financières soulevées par le
                    Sénégal ne peuvent justifier qu’il n’ait pas engagé de poursuites contre
                    M. Habré. D’ailleurs, le Sénégal lui-même affirme qu’il n’a jamais invoqué
                    la question de l’appui financier pour justifier un manquement à une obli-
                    gation lui incombant. D’autre part, la saisine de l’Union africaine, comme
                    le Sénégal l’admet lui-même, ne peut justifier le retard pris dans le respect
                    par celui-ci de ses engagements au titre de la convention. La diligence que
                    doivent assurer les autorités de l’Etat du for, dans la conduite de la procé-
                    dure, est destinée également à garantir au suspect un traitement équitable
                    à tous les stades de celle-ci (article 7, paragraphe 3, de la convention).
                       113. La Cour fait observer que, en vertu de l’article 27 de la conven-
                    tion de Vienne sur le droit des traités, qui reflète le droit international
                    coutumier, le Sénégal ne peut justifier son manquement à l’obligation pré-
                    vue au paragraphe 1 de l’article 7 de la convention contre la torture en
                    invoquant son droit interne, notamment les décisions d’incompétence
                    rendues par les juridictions sénégalaises en 2000 et 2001, et le fait qu’il
                    n’ait adopté qu’en 2007 la législation nécessaire, conformément au para-
                    graphe 2 de l’article 5 de ladite convention.
                       114. Le paragraphe 1 de l’article 7 de la convention ne contient aucune
                    indication quant aux délais d’exécution de l’obligation qu’il prévoit,
                    mais le texte implique nécessairement que celle-ci doit s’appliquer dans
                    un délai raisonnable, de façon compatible avec l’objet et le but de la
                    convention.
                       115. La Cour considère que l’obligation de l’Etat de poursuivre, pré-
                    vue au paragraphe 1 de l’article 7 de la convention, est destinée à per-
                    mettre la réalisation de l’objet et du but de celle-ci, qui est « d’accroître
                    l’efficacité de la lutte contre la torture » (préambule de la convention).
                    C’est pour cela que les poursuites doivent être engagées sans retard.

                       116. En réponse à une question posée par un membre de la Cour
                    concernant la date à laquelle aurait eu lieu la violation du paragraphe 1
                    de l’article 7 qu’elle allègue, la Belgique a répondu que cette date pouvait
                    se situer en l’an 2000, lors du dépôt d’une plainte contre M. Habré (voir
                    paragraphe 17 ci-dessus), ou plus tard, en mars 2001, quand la Cour de
                    cassation a confirmé la décision de la cour d’appel de Dakar, qui a annulé
                    la procédure concernant M. Habré pour incompétence des juridictions
                    sénégalaises (voir paragraphe 18 ci-dessus).
                       117. La Cour conclut que l’obligation prévue au paragraphe 1 de l’ar-
                    ticle 7 imposait au Sénégal de prendre toutes les mesures nécessaires pour
                    sa mise en œuvre dans les meilleurs délais, en particulier une fois que la
                    première plainte avait été déposée contre M. Habré en 2000. Le Sénégal

                    42




6 CIJ1033.indb 80                                                                                   28/11/13 12:50

                    461 	      obligation de poursuivre ou d’extrader (arrêt)

                    ne l’ayant pas fait, il a manqué, et continue de manquer, aux obligations
                    qui lui incombent au titre du paragraphe 1 de l’article 7 de la convention.


                                                   V. Les remèdes

                       118. La Cour relève que la Belgique, dans ses conclusions finales, prie la
                    Cour de dire et de juger, premièrement, que le Sénégal a violé ses obliga-
                    tions internationales en n’ayant pas introduit dans son droit interne et en
                    temps utile les dispositions nécessaires permettant aux autorités judiciaires
                    sénégalaises d’exercer la compétence universelle prévue au paragraphe 2 de
                    l’article 5 de la convention contre la torture, et qu’il a violé et viole ses
                    obligations internationales découlant du paragraphe 2 de l’article 6 et du
                    paragraphe 1 de l’article 7 de la convention en s’abstenant de poursuivre
                    pénalement M. Habré pour les crimes qu’il aurait commis, ou, à défaut, de
                    l’extrader vers la Belgique aux fins de telles poursuites pénales. Deuxième-
                    ment, la Belgique prie la Cour de dire et de juger que le Sénégal est tenu de
                    mettre fin à ces faits internationalement illicites en soumettant sans délai le
                    « dossier Hissène Habré » à ses autorités compétentes pour l’exercice de
                    l’action pénale, ou, à défaut, en extradant M. Habré sans plus attendre
                    vers la Belgique (voir paragraphe 14 ci-dessus).
                       119. La Cour rappelle que le fait que le Sénégal n’ait adopté qu’en
                    2007 les mesures législatives nécessaires à l’engagement des poursuites sur
                    la base de la compétence universelle a retardé la mise en œuvre de ses
                    autres obligations prévues par la convention. La Cour rappelle également
                    que le Sénégal a manqué à son obligation, au titre du paragraphe 2 de
                    l’article 6, de procéder à une enquête préliminaire au sujet des crimes de
                    torture qui auraient été commis par M. Habré, ainsi qu’à l’obligation, au
                    titre du paragraphe 1 de l’article 7, de soumettre l’affaire à ses autorités
                    compétentes pour l’exercice de l’action pénale.
                       120. Ces dispositions conventionnelles visent à éviter l’impunité des
                    auteurs présumés d’actes de torture, en faisant en sorte qu’ils ne puissent
                    pas trouver refuge auprès de l’un quelconque des Etats parties. L’Etat sur
                    le territoire duquel se trouve le suspect a certes la possibilité d’extrader ce
                    dernier vers un pays qui en a fait la demande, mais à condition que ce soit
                    vers l’un des Etats prévus à l’article 5 de la convention, qui est compétent,
                    à un titre ou à un autre, pour le poursuivre et le juger.
                       121. La Cour souligne que, en manquant à ses obligations au titre du
                    paragraphe 2 de l’article 6 et du paragraphe 1 de l’article 7 de la conven-
                    tion, le Sénégal a engagé sa responsabilité internationale. Dès lors, s’agis-
                    sant d’un fait illicite à caractère continu, il est tenu d’y mettre fin, en vertu
                    du droit international général en matière de responsabilité de l’Etat pour
                    fait internationalement illicite. Le Sénégal doit ainsi prendre sans autre
                    délai les mesures nécessaires en vue de saisir ses autorités compétentes
                    pour l’exercice de l’action pénale, s’il n’extrade pas M. Habré.

                                                             *
                                                         *       *

                    43




6 CIJ1033.indb 82                                                                                       28/11/13 12:50

                    462 	      obligation de poursuivre ou d’extrader (arrêt)

                      122. Par ces motifs,
                      La Cour,
                      1) A l’unanimité,
                      Dit qu’elle a compétence pour connaître du différend entre les Parties
                    concernant l’interprétation et l’application de l’article 6, paragraphe 2, et
                    de l’article 7, paragraphe 1, de la convention des Nations Unies contre la
                    torture et autres peines ou traitements cruels, inhumains ou dégradants
                    du 10 décembre 1984, dont le Royaume de Belgique a saisi la Cour par
                    requête déposée au Greffe le 19 février 2009 ;

                      2) Par quatorze voix contre deux,
                      Dit qu’elle n’a pas compétence pour connaître des demandes du Royaume
                    de Belgique relatives à des manquements allégués, par la République du
                    Sénégal, à des obligations relevant du droit international coutumier ;
                      pour : M. Tomka, président ; M. Sepúlveda-Amor, vice-président ; MM. Owada,
                        Keith, Bennouna, Skotnikov, Cançado Trindade, Yusuf, Greenwood,
                        Mmes Xue, Donoghue, M. Gaja, Mme Sebutinde, juges ; M. Kirsch, juge
                        ad hoc ;
                      contre : M. Abraham, juge ; M. Sur, juge ad hoc ;
                      3) Par quatorze voix contre deux,
                      Dit que les demandes du Royaume de Belgique fondées sur l’article 6,
                    paragraphe 2, et l’article 7, paragraphe 1, de la convention des Nations
                    Unies contre la torture et autres peines ou traitements cruels, inhumains
                    ou dégradants du 10 décembre 1984 sont recevables ;
                      pour : M. Tomka, président ; M. Sepúlveda-Amor, vice-président ; MM. Owada,
                        Abraham, Keith, Bennouna, Skotnikov, Cançado Trindade, Yusuf,
                        Greenwood, Mme Donoghue, M. Gaja, Mme Sebutinde, juges ; M. Kirsch,
                        juge ad hoc ;
                      contre : Mme Xue, juge ; M. Sur, juge ad hoc ;
                      4) Par quatorze voix contre deux,
                       Dit que la République du Sénégal, en ne procédant pas immédiatement
                    à une enquête préliminaire en vue d’établir les faits relatifs aux crimes qui
                    auraient été commis par M. Hissène Habré, a manqué à l’obligation que
                    lui impose l’article 6, paragraphe 2, de la convention des Nations Unies
                    contre la torture et autres peines ou traitements cruels, inhumains ou
                    dégradants du 10 décembre 1984 ;
                      pour : M. Tomka, président ; M. Sepúlveda-Amor, vice-président ; MM. Owada,
                        Abraham, Keith, Bennouna, Skotnikov, Cançado Trindade, Greenwood,
                        Mme Donoghue, M. Gaja, Mme Sebutinde, juges ; MM. Sur, Kirsch, juges
                        ad hoc ;
                      contre : M. Yusuf, Mme Xue, juges ;

                    44




6 CIJ1033.indb 84                                                                                   28/11/13 12:50

                    463 	      obligation de poursuivre ou d’extrader (arrêt)

                      5) Par quatorze voix contre deux,
                       Dit que la République du Sénégal, en ne soumettant pas l’affaire à ses
                    autorités compétentes pour l’exercice de l’action pénale contre M. Hissène
                    Habré, a manqué à l’obligation que lui impose l’article 7, paragraphe 1,
                    de la convention des Nations Unies contre la torture et autres peines ou
                    traitements cruels, inhumains ou dégradants du 10 décembre 1984 ;
                      pour : M. Tomka, président ; M. Sepúlveda-Amor, vice-président ; MM. Owada,
                        Abraham, Keith, Bennouna, Skotnikov, Cançado Trindade, Yusuf,
                        Greenwood, Mme Donoghue, M. Gaja, Mme Sebutinde, juges ; M. Kirsch,
                        juge ad hoc ;
                      contre : Mme Xue, juge ; M. Sur, juge ad hoc ;
                      6) A l’unanimité,
                       Dit que la République du Sénégal doit, sans autre délai, soumettre le
                    cas de M. Hissène Habré à ses autorités compétentes pour l’exercice de
                    l’action pénale, si elle ne l’extrade pas.
                       Fait en français et en anglais, le texte français faisant foi, au Palais de
                    la Paix, à La Haye, le vingt juillet deux mille douze, en trois exemplaires,
                    dont l’un restera déposé aux archives de la Cour et les autres seront trans-
                    mis, respectivement, au Gouvernement du Royaume de Belgique et au
                    Gouvernement de la République du Sénégal.

                                                                             Le président,
                                                                     (Signé) Peter Tomka.
                                                                              Le greffier,
                                                                 (Signé) Philippe Couvreur.




                       M. le juge Owada joint une déclaration à l’arrêt ; MM. les juges Abra-
                    ham, Skotnikov, Cançado Trindade et Yusuf joignent à l’arrêt les
                    exposés de leur opinion individuelle ; Mme la juge Xue joint à l’arrêt l’ex-
                    posé de son opinion dissidente ; Mme la juge Donoghue joint une déclara-
                    tion à l’arrêt ; Mme la juge Sebutinde joint à l’arrêt l’exposé de son opinion
                    individuelle ; M. le juge ad hoc Sur joint à l’arrêt l’exposé de son opinion
                    dissidente.

                                                                              (Paraphé) P.T.
                                                                             (Paraphé) Ph.C.




                    45




6 CIJ1033.indb 86                                                                                    28/11/13 12:50

